Exhibit 10.2

Confidential Treatment Requested by Puma Biotechnology, Inc.

 

 

Execution Copy

 

LICENSE AGREEMENT

 

 

 

 

 

By and between

 

 

 

Puma Biotechnology, Inc.

 

 

 

 

and

 

 

 

 

 

 

Pint Pharma International SA

 

 

 

 

 

 

 

March 30, 2018

 

 

 

 




[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by Puma Biotechnology, Inc.

 

 

LICENSE AGREEMENT

 

Puma Biotechnology, Inc., a corporation organized and existing under the laws of
Delaware with offices at 10880 Wilshire Blvd Suite 2150, Los Angeles, CA 90024
(“Puma”) and Pint Pharma International SA, a company organised and existing
under the laws of Switzerland and having its principal place of business at
Route de Chenaux 9, 1091 Bourg-en-Lavaux, Switzerland ("Pint”) have entered into
this License Agreement as of March 30, 2018 (the “Effective Date”).  

 

Background

 

Whereas, prior to the Effective Date, Puma has entered into a License Agreement
with Pfizer (as defined below) dated August 18, 2011, as amended (the “Pfizer
License Agreement”), pursuant to which Puma receive an exclusive, worldwide
license, with the right to grant sublicenses, to develop and commercialize
neratinib;

 

Whereas, Puma is developing and commercializing the pharmaceutical product known
as NerlynxTM (neratinib) (as more specifically described below, the “Product”);

 

Whereas, Puma has obtained regulatory approval of neratinib in the United
States;

 

Whereas, Pint has expertise in obtaining regulatory approval for and
commercializing pharmaceutical products in the Territory (as defined below);

 

Whereas, Pint wishes to obtain from Puma, and Puma wishes to grant to Pint,
certain rights and licenses under intellectual property controlled by Puma to
commercialize neratinib in the Territory on the terms and conditions of this
Agreement;

 

Whereas, Pint wishes to have Puma supply, and Puma wishes to supply to Pint, the
Product to Pint for use and sale in the Territory, on the terms and conditions
of this Agreement.

 

Now, therefore, in consideration of the premises and the mutual promises and
conditions hereinafter set forth, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties, intending
to be legally bound, do hereby agree as follows:

 

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by Puma Biotechnology, Inc.

 

 

Agreement

 

1

Overview.  Under this Agreement, as more specifically provided in the body of
the Agreement:

 

 

1.1

Definitions.  Defined terms have the meanings given to them in Section 3.

 

 

1.2

License Grant and Related Matters.  

 

 

1.2.1

Puma grants an exclusive license to Pint in the Territory under the Puma Patent
Rights and Puma Know-How as provided in Section 3.1 and under the Product
Trademarks as provided in Section 3.2.  Puma also agrees to make certain related
technology transfers to allow Pint to practice its licensed rights, as provided
in Section 3.4.  

 

 

1.2.2

Section 3.5 defines Pint’s diligence obligations in regard to exercising the
rights granted to Pint under the licenses.

 

 

1.2.3

The Parties agree to certain exclusivity obligations, including agreement by
Pint to obtain all Product for sale in the Territory exclusively from Puma, as
provided in Section 3.6.

 

 

1.3

Regulatory Approvals, Data Sharing and Related Matters.

 

 

1.3.1

The Parties agree to cooperate to allow Pint to obtain and maintain Regulatory
Approvals for the Product in the Territory, as provided in Sections 4.1 through
4.6

 

 

1.3.2

The Parties agree to share data and to handle adverse event reporting as
provided in Section 4.7 and 4.8.

 

 

1.3.3

Sections 4.9 provides for regulatory inspections and Section 4.10 for recalls
and withdrawals.

 

 

1.4

Product Manufacture and Supply

 

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by Puma Biotechnology, Inc.

 

 

Puma agrees to Manufacture Products as provided in Section 5.1 and to supply
Products to Pint pursuant to a Supply Agreement to be entered into by the
Parties as provided in Section 5.2.

 

 

1.5

Upfront, Milestone and Royalty Payments.  Pint will pay to Puma an upfront
payment, milestone payments and royalty payments, as provided in Section 6.

 

 

1.6

Intellectual Property Matters, including ownership of inventions, patent
prosecution, enforcement against infringement and defence against claims of
infringement, are provided for in Section 7.

 

 

1.7

Confidentiality and Related Obligations are provided for in Section 8.

 

 

1.8

Representations and Warranties.  The Parties’ representations and warranties are
provided in Section 9.

 

 

1.9

Section 10  covers Indemnification, Limitation of Liability and Insurance.

 

 

1.10

Term and Termination provisions are defined in Section 11.

 

 

1.11

Section 12 covers Publicity and Publications.

 

 

1.12

Section 13 provides for the creation of a Joint Steering Committee and Alliance
Managers.

 

 

1.13

Section 14 defines Dispute Resolution.  

 

 

1.14

Section 15 covers a number of miscellaneous provisions, including assignment,
force majeure and choice of law.

 

2

DEFINITIONS

 

 

2.1

“Affiliate” means, with respect to a Party, any Person that controls, is
controlled by, or is under common control with that Party.  For the purpose of
this definition, “control” shall refer to: (a) the possession, directly or
indirectly, of the power to direct the management or policies of an entity,
whether through the ownership of voting securities, by contract or otherwise,

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by Puma Biotechnology, Inc.

 

 

 

or (b) the ownership, directly or indirectly, of fifty percent (50%) or more of
the voting securities of such entity.

 

2.2

“Anti-Corruption Laws” means (a) the U.S. Foreign Corrupt Practices Act of 1977
(the “FCPA”), the U.K. Bribery Act 2010, (b) the criminal code of each Region in
the Territory, and (c) the domestic laws of the Territory.  

 

2.3

“Applicable Laws” means all applicable laws, statutes, rules, regulations and
guidelines, including, without limitation, all good manufacturing practices and
all applicable standards or guidelines promulgated by the appropriate Regulatory
Authority and the rules and regulations of a securities exchange.

 

2.4

“Business Day” means any day other than a Saturday, a Sunday or a day on which
commercial banks located in New York, New York or in any of the Major Market
Countries are authorized or required by law to remain closed.

 

2.5

“Calendar Quarter” means the respective periods of three (3) consecutive
calendar months ending on March 31, June 30, September 30 and December 31,
provided, however: (a) the first Calendar Quarter of the Term shall extend from
the Effective Date to the end of the Calendar Quarter in which the Effective
Date occurs; and (b) the last Calendar Quarter shall extend from the beginning
of the Calendar Quarter in which this Agreement expires or terminates until the
effective date of such expiration or termination.

 

 

2.6

“Calendar Year” means for the first Calendar Year, the period beginning on the
Effective Date and ending on December 31, 2018, and for each Calendar Year
thereafter, any twelve (12) month period commencing on January 1, except that
the last Calendar Year shall commence on January 1 of the year in which this
Agreement expires or terminates and end on the effective date of such expiration
or termination.

 

2.7

“cGMP” means current good manufacturing practices, and compliance with the
applicable regulations, guidance and practices in force in the country(ies) of
Manufacture of the Product and the Territory relating to the Manufacture of the
Compound and the Product, as amended from time to time.

 

2.8

“Commercialize”, “Commercializing” or “Commercialization” means any and all
activities related to the pre-marketing, launching, marketing, promotion
(including advertising and detailing), labelling, pricing and reimbursement,
distribution, storage, handling, offering for sale, selling, importing and
exporting for sale, distribution, customer service and support,

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by Puma Biotechnology, Inc.

 

 

 

and post-marketing safety surveillance and reporting of a product (including a
Product), but not including Manufacturing.

 

2.9

"Commercially Reasonable Efforts" means, with respect to the Development or
Commercialization of a Product by any company in any jurisdiction, that level of
efforts and resources commonly dedicated in the pharmaceutical industry by a
company of similar size and financial and scientific resources to the
Development or Commercialization, as the case may be, in such jurisdiction of a
product of similar commercial potential at a similar stage in its lifecycle, in
each case taking into account issues of safety and efficacy, product profile,
the proprietary position of the product in such jurisdiction, the then current
and likely future competitive environment for such product in such jurisdiction
and the likely timing of such product's entry into the market in such
jurisdiction, the regulatory environment (including any applicable pricing and
reimbursement requirements) and status of such product in such jurisdiction, and
other relevant scientific, technical and commercial factors.

 

2.10

“Compound” means (a) the therapeutically active pharmaceutical ingredient in the
Product designated by Puma as NerlynxTM, which ingredient is also known as
“neratinib,” “WAY 179272” or “HKI-272” (the “Neratinib Compound”), (b) the
compound designated by Puma as PF-05208766, also known as “WAY 178357” or
“HKI-357” (the “HKI-357 Compound”), (c) any other compound covered by the claims
of U.S. Patent No. 7,399,865 (the “ ‘865 Patent”) or any issued foreign
counterpart thereof having claims equivalent to the claims of the ‘865 Patent,
(d) any compound listed on Schedule 2.10, (e) all [***], and (f) all [***].

 

2.11

“Control” or “Controlled” means, with respect to any Intellectual Property
Right, material or document, the legal authority or right (whether by ownership,
license or otherwise) of a Party to grant a license or a sublicense of or under
such Intellectual Property Right, or to provide or provide access to such
material or document, to the other Party without breaching the terms of any
agreement with a Third Party.

 

2.12

“Data Base” and “Data Base Plan” are defined in Section 4.7.

 

2.13

“Develop” or “Development” means non-clinical and clinical drug research and
development activities, whether before or after Regulatory Approval, including
drug metabolism and pharmacokinetics, translational research,

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by Puma Biotechnology, Inc.

 

 

 

toxicology, pharmacology, test method development and stability testing, process
and packaging development and improvement, process validation, process scale-up,
formulation development, delivery system development, quality assurance and
quality control development, statistical analysis, conduct of clinical studies,
regulatory affairs, the preparation and submission of Regulatory Filings,
clinical study regulatory activities, and any other activities directed towards
obtaining Regulatory Approval of any Product. Development includes use and
importation of the relevant Compound or Product to conduct such Development
activities.  Development will not include Commercialization activities.

 

2.14

“Dollars” or “$” shall mean the legal tender of the United States of America.

 

2.15

“EMA” means the European Medicines Agency, or a successor agency thereto.

 

2.16

“EMA Approval” means, with respect to any Product and any specific indication,
Marketing Authorization by the EMA for such Product in such indication.

 

2.17

“FDA” means the United States Food and Drug Administration, or a successor
federal agency thereto.

 

2.18

“FDA Approval” means, with respect to any Product and any specific indication,
Marketing Authorization by the FDA for such Product in such indication.

 

2.19

“First Commercial Sale” means with respect to a Product in any country or
regulatory jurisdiction, the first sale for use or consumption by an end user of
the Product in such country or jurisdiction following receipt of Marketing
Authorization for such Product in such country or jurisdiction.  

 

2.20

“Force Majeure Event” means any event reasonably beyond the control of a Party
including wars, hostilities, revolutions, riots, civil disturbances, national
emergencies, strikes or lockouts, unavailability of supplies, epidemics, fires,
floods, earthquakes, other forces of nature, explosions, embargoes, or any other
acts of nature, in each case to the extent reasonably beyond the control of the
Party.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by Puma Biotechnology, Inc.

 

 

 

2.21

“GAAP” means the generally accepted accounting principles in the United States,
consistently applied.

 

2.22

“GHC License Agreement” means the License Agreement between The General Hospital
Corporation d/b/a Massachusetts General Hospital (“MGH”) and Wyeth, an Affiliate
of Pfizer, acting through its Wyeth Pharmaceuticals Division dated as of
December 21, 2006.

 

2.23

“Governmental Authority” means any multinational, federal, national, state,
provincial, local or other entity, office, commission, bureau, agency, political
subdivision, instrumentality, branch, department, authority, board, court,
arbitral or other tribunal, official or officer, exercising executive, judicial,
legislative, police, regulatory, administrative or taxing authority or functions
of any nature pertaining to government.

 

2.24

“IND” means: (a) an investigational new drug application filed with the FDA for
authorization for the investigation of a Product, and (b) any of its foreign
equivalents as filed with the applicable Regulatory Authorities in other
countries or regulatory jurisdictions in the Territory, as applicable.

 

2.25

“Initial Indication” means the use of the Product for the extended adjuvant
treatment of adult patients with early stage HER2-overexpressed/amplified breast
cancer, to follow adjuvant trastuzumab-based therapy.

 

2.26

“Intellectual Property Rights” means all trade secrets, copyrights, patents and
other patent rights, Trademarks, moral rights, Know-How and any and all other
intellectual property or proprietary rights now known or hereafter recognized in
any jurisdiction.

 

2.27

“Joint Steering Committee” has the meaning set forth in Section 13.1.

 

2.28

“Know-How” means any invention, discovery, data, information, process, method,
technique, material (including any chemical or biological material), technology,
result, cell line, compound, probe, sequence or other know-how, whether or not
patentable.

 

2.29

“Knowledge” means first hand and actual knowledge of the officers of Puma and is
not meant to require or imply that any particular inquiry or investigation has
been undertaken including, without limitation, obtaining any type of search or
opinion of counsel.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by Puma Biotechnology, Inc.

 

 

 

2.30

“Letter” means that letter agreement by and between Pint and Puma dated as of
the Effective Date.

 

 

2.31

“Licensed Technology” means collectively, the Puma Patent Rights, the Puma
Know-How and the Product Trademarks.

 

 

2.32

“Major Market Country” means each of Colombia, Brazil, Argentina, Peru and
Mexico.

 

2.33

“Manufacture” or “Manufacturing” means all activities related to the production
of a Product, including the production of any of the following to the extent
used in a Product: any drug substance produced in bulk form for use as an active
pharmaceutical ingredient, drug product, compounded or finished final packaged
and labelled form, and in intermediate states, including but not limited to the
following activities: reference standard preparation, cell bank preparation,
mammalian cell production, purification, formulation, scale-up, packaging,
disposition of product, quality assurance oversight, quality control testing
(including in-process release and stability testing), storage of product or any
component or ingredient thereof and validation activities directly related to
all of the foregoing, and data management and recordkeeping related to all of
the foregoing.  References to a Person engaging in Manufacturing activities will
include having any or all of the foregoing activities performed by a Third
Party.

 

2.34

“Marketing Authorization” means, with respect to a Product in any country or
jurisdiction, all required approvals, registrations, licenses and authorizations
required by the applicable Regulatory Authority to market and sell such Product
in such country or jurisdiction.

 

2.35

“Milestone” means each milestone as set forth in Sections 6.2 and 6.3.

 

2.36

“Nerlynx” means the product known as NerlynxTM (neratinib), whose FDA New Drug
Application number is 208051.

 

2.37

“Net Sales” means the gross amount invoiced by or on behalf of Pint, its
Affiliates and their respective sublicensees for sales of any Product in the
Territory (other than sales among Pint, its Affiliates or sublicensees for
subsequent resale in which case the first sale to a Third Party that is not a
sublicensee shall be used for calculation of Net Sales), less the following
deductions if and to the extent they are (a) included in the gross invoiced

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by Puma Biotechnology, Inc.

 

 

 

sales price of the Product or otherwise directly incurred by Pint, its
Affiliates and their respective sublicensees with respect to the sale of the
Product, (b) normal and customary, and (c) not otherwise deducted in computing
other amounts hereunder: (i) rebates, quantity and cash discounts, and other
discounts to customers, (ii) taxes (except income taxes) and tariffs or duties
paid, absorbed or allowed which are directly related to the sale of the Product,
(iii) credits, allowances, discounts and rebates to, and chargebacks for,
spoiled, damaged, outdated, rejected or returned Product (including in
connection with Product withdrawals, expired Product and Product recalls), (iv)
actual freight and insurance costs, including without limitation the costs of
export licenses, shipping, postage and handling charges, incurred in
transporting the Product to customers, (v) discounts or rebates or other
payments required by Applicable Law, including any governmental special medical
assistance programs, (vi) customs duties, surcharges and other governmental
charges incurred in connection with the exportation or importation of the
Product, and (vii) bad debts actually written off in connection with such
Products.  

Subsections (i) through (vii) shall be collectively referred to as
“Deductions”.  The following principles shall apply in the calculation of Net
Sales:  

In the case of any sale of Product which is not invoiced or is delivered before
invoice, Net Sales shall be calculated at the time of shipment or when the
Product is paid for, if paid for before shipment or invoice.

In the case of any sale or other disposal of Product for non-cash consideration,
Net Sales shall be calculated as the fair market price of the Product in the
country of sale or disposal.  Notwithstanding the foregoing, provision of the
Product for the purpose of conducting pre-clinical or clinical research shall
not be deemed to be a sale. For clarity, any Product provided as free samples or
as charitable donations shall not give rise to any Net Sales.

Net Sales shall be determined in accordance with GAAP.

 

2.38

“Other Active Ingredient” means any therapeutically active pharmaceutical
ingredient other than a Compound.

 

2.39

“Parties” means Pint and Puma.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by Puma Biotechnology, Inc.

 

 

 

2.40

“Patents” means (a) unexpired letters patent (including without limitation
inventor’s certificates), including without limitation any substitution,
extension, registration, confirmation, reissue, re-examination, addition,
renewal, supplemental protection certificate or inventor’s certificate, and (b)
pending applications for letters patent, including without limitation any
continuation, divisional, or continuation-in-part thereof, and any provisional
or nonprovisional applications, and (c) all foreign or international equivalents
of any of the foregoing in any country.

 

2.41

“Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
pool, syndicate, sole proprietorship, unincorporated organization,
Governmental Authority or any other form of entity not specifically listed
herein.

 

2.42

“Pfizer” means Pfizer Inc., a corporation organized and existing under the laws
of Delaware with offices at 235 East 42nd Street, New York, NY 10017.

 

2.43

“Pfizer License Agreement” has the meaning set forth in the Background hereto.

 

2.44

“Product” means a Compound or any product that contains a Compound.

 

2.45

“Public Official or Entity” means any individual or entity acting in an official
or public capacity on behalf of (a) Governmental Authority (including
physicians, hospital administrators, and other healthcare professionals working
for or on behalf of state-controlled healthcare organization), (b) any official
or employee of a quasi-public or non-governmental international organization,
(c) any employee or other Person acting for or on behalf of any entity that is
wholly or partially government owned or controlled by a Governmental Authority,
(d) any Person exercising legislative, administrative, judicial, executive, or
regulatory functions for or pertaining to a Governmental Authority (including
any independent regulator), (e) any political party official, officer, employee,
or other Person acting for or on behalf of a political party and (f) any
candidate for public office.

 

2.46

“Puma IP” means the Puma Know-How and the Puma Patent Rights.

 

2.47

“Puma Know-How” means any Know-How Controlled by Puma or any of its Affiliates
at the Effective Date or during the Term that relates to the

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by Puma Biotechnology, Inc.

 

 

 

composition of any Compound or Product or to the Use or Manufacture of any
Compound or Product.

 

2.48

“Puma Patent Right” means any Patent that (a) is Controlled by Puma or any of
its Affiliates as of the Effective Date or during the Term and (b) claims the
composition of matter, method of Using or Manufacturing, formulation or any
other attribute of any Compound or Product.  For the avoidance of doubt, “Puma
Patent Rights” shall:  

 

2.48.1

include any Patent claim that claims the composition of matter of, or any method
of making or method of using, a Compound Combination, where a “Compound
Combination” is the combination of (x) any one or more Compounds together with
any one or more Other Active Ingredients as a Combination Product or (y) two or
more Compounds;

 

2.48.2

exclude any Patent claim that solely claims any composition of matter of, or
method of making or method of using, any Other Active Ingredient or the
composition of matter of, or any method of making or method of using, any
combination of active ingredients other than a Compound Combination; and

 

2.48.3

include any Patent claim that claims, generically, the composition of matter of
or the method of making or method of using both a Compound and an Other Active
Ingredient.

For the further avoidance of doubt, Puma Patent Rights include any Joint Patent
Right that claims the composition of matter, method of Using or Manufacturing,
formulation or any other attribute of any Compound or Product.

 

2.49

“Quality Agreement” means the quality agreement regarding the assembly,
packaging, quality control and release issues relating to the Product, including
the quality tasks related to the transfer of the Product between the Parties,
and to be negotiated in good faith and executed within [***].

 

2.50

“Redacted Pfizer License Agreement” means the terms and conditions of the Pfizer
License Agreement to the extent that the same appear in the redacted version of
the Pfizer License Agreement attached to the Letter.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by Puma Biotechnology, Inc.

 

 

 

2.51

“Regulatory Approval” means, with respect to a Product in any country or
jurisdiction, any approval (including where required, pricing and reimbursement
approvals), registration, license or authorization that is required by the
applicable Regulatory Authority to Develop or Commercialize the Product in such
country or jurisdiction.

 

2.52

“Regulatory Authority” means any Governmental Authority responsible for granting
any Regulatory Approval for a Product in the Territory.

 

2.53

“Regulatory Filing” means, with respect to a Product, any submission to a
Regulatory Authority of any appropriate regulatory application, any submission
to a regulatory advisory board, any Marketing Authorization application, and any
supplement or amendment thereto.

 

2.54

“Required Documents” means those documents specified in the initial Regulatory
Approval Plan as Required Documents to be delivered by the Required Document
Deadline, (as defined therein).

 

2.55

“Required Documents Deadline” means the date that is [***].

 

2.56

“Royalty Term” means, on a Product-by-Product and country-by-country basis, the
period commencing on the First Commercial Sale of the Product in such country
and expiring upon the later of: (a) expiration or abandonment of the last Valid
Claim of the Puma Patent Rights which covers Use of the Product in such country,
or (b) the earlier of (x) the time when Generic Competitors to the Product have
achieved [***] or more market share in such country based on unit volume, or (y)
ten (10) years following the date of First Commercial Sale of the Product in
such country.  “Generic Competitors” means, with respect to any Product being
sold in any country, [***].

 

2.57

“Second Indication” means the use of Product for the treatment of metastatic
breast cancer.

 

2.58

“Specification” means, with respect to any Product to be sold for use in an
indication in any regulatory jurisdiction in the Territory, the finished product
specification of the Product as approved by the applicable Regulatory Authority
in such jurisdiction in the Marketing Authorization for such Product in such
indication in such jurisdiction, as notified by Pint to Puma.  If Pint requires
Puma to supply any Product for sale in any indication in any regulatory
jurisdiction in the Territory prior to Marketing Authorization of such

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by Puma Biotechnology, Inc.

 

 

 

Product for sale in such indication in such jurisdiction, the Specification for
such Product shall be those specifications for the Product specified by Pint to
Puma based on the specifications Pint anticipates being approved by the
Regulatory Authority for such indication in such jurisdiction or in the case of
any Product supplied for Named Patient Sales, the specification for the Product
as approved by the FDA in the FDA’s  authorization for the sale of such Product
in such indication.

 

2.59

“Supply Agreement” means the agreement, contemplated by the Parties as of the
date of this Agreement, between Pint and Puma, pursuant to which Puma shall
supply the Product to Pint for purposes of Pint performing its responsibilities
under this Agreement, as the same shall be executed and may be amended from
time-to-time during the Term of this Agreement.

 

2.60

“Technology Transfer Plan” is defined in Section 3.4.1.

 

2.61

“Term” means the term of this Agreement, as defined in Section 11.

 

2.62

“Territory” means Belize, Costa Rica, El Salvador, Guatemala, Honduras,
Nicaragua, and Panama, Argentina, Bolivia, Brazil, Chile, Colombia, Ecuador,
Guyana, Paraguay, Peru, Suriname, Uruguay, and Venezuela, French Guiana, the
Falkland Islands, and Mexico.

 

2.63

“Third Party” means any Person other than a Party or an Affiliate of a Party.

 

2.64

“Trademarks” has the meaning as set forth in Section 3.2.1.

 

2.65

“Use” means to Develop, Commercialize, use, sell, have sold, offer for sale,
have offered for sale, import, and export.

 

2.66

“Valid Claim” means either: (a) a claim of an issued and unexpired patent
included within the Puma Patent Rights, which has not been permanently revoked
or declared unenforceable or invalid by an unreversed and unappealable or
unreversed and unappealed decision of a court or other appropriate body of
competent jurisdiction, or (b) a claim of a pending patent application included
within the Puma Patent Rights, which claim was filed in good faith, has not been
pending for more than [***] from its priority date, and has not been abandoned
or finally disallowed without the possibility of appeal or refiling of such
application.

 

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by Puma Biotechnology, Inc.

 

 

3

License Grant and Technology Transfer; Pint’s Diligence Obligation; Exclusivity

 

 

3.1

License Grant.  Subject to the terms and conditions of this Agreement, Puma
hereby grants to Pint an exclusive, sublicensable (subject to Section 3.3),
royalty-bearing license, under Puma’s interest in the Puma IP, (i) to Use the
Product in the Territory and (ii) to Manufacture or have Manufactured Product
anywhere in the world, solely for Use in the Territory, such license to
Manufacture only to be exercisable when and as provided in the Supply Agreement.

 

 

3.1.1

For clarity, Puma IP includes all intellectual property rights licensed to Puma
under the Pfizer License Agreement, including any rights licensed to Puma
through the Pfizer License Agreement as a result of the sub-license provided for
therein to Puma of Pfizer’s rights under the GHC License Agreement, subject to
Section 3.1.2.

 

 

3.1.2

Pint acknowledges that the rights granted by Puma to Pint under any Puma IP that
is Controlled by Puma pursuant to the Pfizer License Agreement are, in addition
to being subject to the terms and conditions of this Agreement, subject to the
terms and conditions the Redacted Pfizer License Agreement regarding the rights
granted to Puma thereunder.  For the avoidance of doubt, Puma shall be solely
responsible for any amounts payable to Pfizer or any other obligations to Pfizer
under the Pfizer License Agreement and Pint shall have no obligation under this
Agreement to make any payment to Pfizer under the Pfizer License Agreement.
Notwithstanding Article 8, pursuant to the Pfizer License Agreement, Pint
acknowledges that Puma will furnish to Pfizer a true and complete copy of this
Agreement and any current and future amendments thereto, which Agreement may be
redacted to omit information not directly relevant to the performance of Puma’s
obligations under the Pfizer License Agreement, within thirty (30) days after
the Effective Date of this Agreement or any amendments hereto have been
executed. To the extent reasonably requested by Puma from time-to-time, Pint
will take reasonable steps to support Puma’s compliance with obligations under
the Pfizer License Agreement that have been disclosed to Puma prior

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by Puma Biotechnology, Inc.

 

 

 

to execution of this Agreement and provided that Pint shall not be required to
incur any material internal or out of pocket expenses to do so.

 

 

3.1.3

Direct License.  At Pint’s request at any time during the Term Puma shall
exercise Puma’s rights under the Pfizer License Agreement (or any other license
agreement with a Third Party licensor providing Puma with Control over any
material Puma Patent Right or Puma Know-How), if such rights exist under such
agreements, to request that Pfizer (or such other licensor) grant to Pint a
direct license from Pfizer (or such other licensor) that would become effective
on, or survive, termination of such agreement.  Pint acknowledges and agrees
that Pfizer shall have no obligation to enter into any such direct license and
that any other such licensor may have no obligation to consider such request or
to enter into such a direct license.

 

 

3.2

Trademark License. Subject to the terms and conditions of this Agreement, Puma
hereby grants to Pint an exclusive, sublicensable (subject to Section 3.3)
license under Puma’s interest in any and all Product Trademarks (as defined
below) Controlled by Puma to use such Product Trademarks for the purpose of
Manufacturing, marketing, distributing, selling, or otherwise Developing and
Commercializing, such Product in the Territory during the Term pursuant to the
terms and conditions of this Agreement.

  

 

3.2.1

As used herein, “Trademark” means any registered or unregistered trademark,
service mark, trade dress, trade name, logo, insignia, domain name, symbol,
design, or combinations thereof.  

 

 

3.2.2

A Product Trademark is any Trademark specifically identifying any Product, as
used by Puma or any Affiliate of Puma or any of Puma’s licensees or sublicensees
outside of the Territory.

 

For the sake of clarity, Product Trademarks do not include any Trademark that is
also used generally by Puma, its Affiliate or its licensee or sublicensee, as
the case may be, rather than specifically with the Product.

 

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by Puma Biotechnology, Inc.

 

 

 

3.3

Sublicense Rights.  Pint may sublicense the rights granted to it by Puma under
this Agreement to any of its Affiliates (with prompt written notice to Puma but
without any requirement for Puma’s consent) or to any Third Party solely with
the prior written consent of Puma, which consent shall not be unreasonably
withheld; provided that if a sublicense is granted to an Affiliate pursuant to
the foregoing and such Affiliate becomes a non-Affiliate during the term of any
such sublicense, Pint shall provide prompt written notice to Puma of such change
of such sublicensee’s status to non-Affiliate and such non-Affiliate shall only
permitted to continue performance under the applicable sublicense if approved in
writing by Puma, such approval not to be unreasonably withheld.  Any such
permitted sublicensee shall have the necessary financial, regulatory and
technical capacity to carry out the portion of Pint’s obligations under this
Agreement sublicensed to such party.  Any and all sublicenses shall be subject
to the following requirements:

 

 

3.3.1

All sublicenses shall be subject to and consistent with the terms and conditions
of this Agreement.

  

 

3.3.2

In no event shall any sublicense relieve Pint of any of its obligations under
this Agreement.

 

 

3.3.3

Pint shall furnish to Puma a true and complete copy of each sublicense agreement
and each amendment thereto, which sublicense agreement may be redacted to omit
information not directly relevant to the performance of Pint’s obligations under
this Agreement, within [***] after the sublicense or amendment has been
executed.

  

 

3.4

Technology Transfer.  Puma will provide to Pint such technology transfer as Pint
may reasonably request, from time to time, to exercise the license rights
granted to Pint under the Agreement.  

 

 

3.4.1

The initial technology transfer will be made pursuant to the Technology Transfer
Plan attached as Exhibit 3.4.1, at [***] expense except as otherwise provided in
such Plan.

 

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by Puma Biotechnology, Inc.

 

 

 

3.4.2

Pint shall reimburse Puma for any costs, including both any out-of-pocket costs
and Puma’s internal costs, reasonably incurred by Puma in connection with any
further technology transfer.

 

 

3.4.3

Notwithstanding anything to the contrary in this Section 3.4, Puma shall not be
obligated to provide Pint such technology transfer relating to the Manufacture
of the Product until such time as Pint may exercise its right to Manufacture the
Product, as provided in the Supply Agreement.

 

 

3.5

Pint’s Diligence Obligation.  Pint itself, or through its Affiliates or
sublicensees, shall use Commercially Reasonable Efforts (a) to seek Marketing
Authorization for Nerlynx in each Major Market Country in the Territory in the
Initial Indication and (b) to seek Marketing Authorization for any other Product
for which Puma obtains Marketing Authorization from the FDA or the EMA in each
Major Market Country in the Territory in each indication for which such Product
was approved by the FDA or the EMA.  When Pint obtains Marketing Authorization
for any Product in any indication in any country in the Territory (whether or
not such country is a Major Market Country), Pint itself, or through its
Affiliates or sublicensees, shall use Commercially Reasonable Efforts to
Commercialize such Product in such indication in such country.

 

 

3.5.1

Pint will have no obligation to seek Marketing Authorization for any Product in
any indication in any jurisdiction unless and until Puma has achieved FDA
Approval or EMA Approval for such Product in such indication.

 

 

3.5.2

The Parties acknowledge that under appropriate circumstances it may fall within
Commercially Reasonable Efforts not to seek or not to continue to seek Marketing
Authorization for a specific Product in a specific indication in a specific
jurisdiction or not to Commercialize or continue to Commercialize a specific
Product in a specific indication in a specific jurisdiction.

 

 

3.5.3

Effect of Sublicensing on Diligence Obligations.  Sublicensing will not relieve
Pint of its diligence obligations.  However, activity by any

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by Puma Biotechnology, Inc.

 

 

 

sublicensee(s) under any sublicense will count toward satisfaction of Pint’s
diligence obligations.

 

 

3.6

Exclusivity and Related Restrictions.

 

 

3.6.1

Pint to Obtain Supply of Products Exclusively from Puma.   Except as provided in
the Supply Agreement, Pint and Pint’s Affiliates shall not Manufacture or have
Manufactured, or license or sublicense any Third Party to Manufacture or have
Manufactured, any Product for Use in the Territory but shall rather have the
obligation to obtain supplies of such Product exclusively from Puma under the
provisions of this Agreement.  

 

 

3.6.2

Pint to Sell Products Exclusively for Use in the Territory.  Pint and Pint’s
Affiliates shall use Commercially Reasonable Efforts to require, and to have any
licensee or sublicensee require, that any Third Party to whom any of them sells
Product in the Territory not sell or distribute such Product for Use outside of
the Territory and, at the request of Puma, cease to sell such Product to any
such Third Party if such Third Party continues to make material sales of such
Product for Use outside of the Territory.

 

 

3.6.3

Puma and Puma’s Affiliates and Sublicensees Not to Sell Into Territory.  During
the Term, Puma and Puma’s Affiliates:

 

 

3.6.3.1

shall not Develop or Commercialize, or license or sublicense any Third Party to
Develop or Commercialize any Product in the Territory except through Pint
pursuant to this Agreement;

 

 

3.6.3.2

shall not Manufacture or supply any Product to any Third Party that Puma or its
Affiliate or sublicensee knows will use supplied Product for Development or
Commercialization in the Territory; and

 

 

3.6.3.3

shall not grant rights to, and shall require any licensee or sublicensee not to
grant rights to, any Third Party to whom

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by Puma Biotechnology, Inc.

 

 

 

any of them sells Product outside of the Territory, to sell or distribute such
Product for Use in the Territory.

 

 

3.6.4

Exclusivity.  

 

 

3.6.4.1

Each Party.  During the Term, Puma, Puma’s Affiliates, Pint, and Pint’s
Affiliates shall each not Develop or Commercialize itself in the Territory, or
license any Third Party to  Develop or Commercialize in the Territory, any
product that [***], other than a Product for Use in the Territory in the Initial
Indication or any other FDA Approved additional indication, or supply any Third
Party with any such product for such Use in the Territory.  

 

 

3.7

No Implied License.  No rights, other than those expressly set forth in this
Agreement, are granted to either Party under this Agreement, and no additional
rights will be deemed granted to either Party by implication, estoppel or
otherwise, with respect to any intellectual property rights.  All rights not
expressly granted by either Party or its Affiliates to the other under this
Agreement are reserved.

 

4

Regulatory Approvals

 

 

4.1

Regulatory Filings and Approvals.  Any and all applications for Regulatory
Approval for or related to any Product in the Territory will be filed in Pint’s
name.  Pint will be responsible for obtaining and maintaining any Marketing
Authorization for Product in the Territory.

 

 

4.2

Right of Cross Reference.  Puma hereby grants to Pint, its Affiliates and
sublicensees the right to cross reference, in connection with any Regulatory
Filing regarding Product in the Territory during the Term, any Regulatory Filing
or Regulatory Approval regarding Product outside the Territory. Pint hereby
grants Puma, its Affiliates and sublicensees the right to cross reference any
Regulatory Filing or Regulatory Approval filed by Pint regarding Product to
Develop and Commercialize Products outside the Territory and to Manufacture
Products. The foregoing rights include without limitation the right for each
Party and, to the extent permitted under this Agreement, its Affiliates and
sublicensees, to access and make copies of

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by Puma Biotechnology, Inc.

 

 

 

and reproduce such documentation and information for the purposes set forth in
this Section 4.2.  Upon termination of this Agreement by Puma for cause pursuant
to Section 11.3 (cause) or 11.4 (bankruptcy) or by Pint pursuant to Section 11.2
(at will), Puma’s rights under this Section 4.2 shall apply on a worldwide
basis.

 

 

4.3

Development; Regulatory Approval Plan.

 

 

4.3.1

Subject to the terms and conditions of this Agreement, Pint will have sole
authority to, at its own expense, Develop Product for the purpose of obtaining
Regulatory Approval in the Initial Indication and in the Territory subject to
(a) the prior written consent of Puma to conduct such Development, and (b)
Puma’s written approval of all protocols and study designs for any clinical
studies to be conducted by or on behalf of Pint for the Product in the Initial
Indication in the Territory.  Pint will be responsible for the day-to-day
implementation of any Development activities for which it (or any of its
Affiliates) so obtains Puma’s prior written consent, and will keep Puma
reasonably informed as to the progress of such activities.


 

4.3.2

The Parties have agreed on the Regulatory Approval Plan attached hereto as
Exhibit 4.3 and incorporated herein (the “Regulatory Approval Plan”).  Pint may
revise and update the Regulatory Approval Plan from time to time, provided that
any change to the Regulatory Approval Plan which affects Puma’s obligations
under the Regulatory Approval Plan shall be subject to Puma’s written consent,
not to be unreasonably withheld or delayed.

 

 

4.3.3

The Regulatory Plan provides, among other things, for the delivery by Puma to
Pint of the Required Documents (as defined therein) by the Required Documents
Deadline.

 

 

4.3.4

Pint acknowledges and agrees that, as of the Effective Date, Puma has not
Developed [***] or obtained Regulatory Approval for [***].  Nothing in this
Agreement shall be construed to impose on Puma an obligation to conduct such
Development of or obtain such Regulatory Approval for [***].  Notwithstanding
anything to the

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by Puma Biotechnology, Inc.

 

 

 

contrary in this Agreement, Pint shall not Develop or Commercialize [***]
without the written consent of Puma, which consent Puma may withhold in its sole
discretion.

 

 

4.4

Filings and Communications with Regulatory Authorities.  Except as otherwise
provided in this Agreement (including the Regulatory Approval Plan), Pint will
be responsible for all Regulatory Filings made to obtain or maintain any
Regulatory Approval for Product in the Territory and for all other written or
oral communications made in connection with obtaining or maintaining any such
Regulatory Approval.

  

 

4.5

Cooperation by Puma.  Puma will reasonably cooperate with Pint in preparing any
such Regulatory Filing and, upon Pint’s reasonable request, provide Pint with
any information in Puma’s possession or control which Pint reasonably deems to
be relevant to any such filing.  More specifically, Puma will take the specific
actions provided for Puma to take in the Regulatory Approval Plan, including
[***].

 

 

4.6

Pint to Keep Puma Informed.  Pint will promptly keep Puma informed of any
material communication or correspondence to or from any Regulatory Authority in
the Territory regarding any Product and consider in good faith any advice on
such communication Puma may provide. Until such time as Pint obtains Regulatory
Approval for a Product in the Territory, to the extent legally permissible and
practicable, Pint shall provide Puma with prior written notice of all material
meetings with Regulatory Authorities in the Territory (including advisory
committee meetings and any other meeting of experts convened by a Regulatory
Authority) regarding the Product, such notice to be provided within [***] after
Pint receives notice of the scheduling of such meeting.  Puma shall have the
right to request to be present at (but not to participate in, unless requested
by Pint or the Regulatory Authority) all such meetings with such Regulatory
Authorities to the extent permitted under Applicable Laws, at Puma’s sole cost
and expense, and Pint shall consider any such request in good faith.

 

 

4.7

Data Sharing. The Parties will create a shared data base (the “Data Base”)
containing information that may be used by either Party in regard to any
Regulatory Filing or Regulatory Approval or for Development or

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by Puma Biotechnology, Inc.

 

 

 

Commercialization of Products, according the Data Base Plan attached as Exhibit
4.7.

 

 

4.8

Pharmacovigilance and Adverse Event Reporting.  The Parties shall execute,
within [***], a separate pharmacovigilance agreement (the “Pharmacovigilance
Agreement”) to specify details of the Parties’ obligations with respect to
reporting any adverse events associated with any Product, exchanging adverse
event and other safety information relating to the Products, and any other
pharmacovigilance obligations.

  

 

4.9

Inspections.  Puma will cooperate in good faith with respect to the conduct of
any inspection by any Regulatory Authority in the Territory of any site or
facility of Puma or any Third Party contract manufacturer supplying Compound or
Product to Puma, will allow Pint to attend the summary, or wrap up, meeting with
such Regulatory Authority at the conclusion of any such site inspection and will
keep Pint informed as to any material regulatory actions or communications
resulting from such inspection that are related to Product.

 

 

4.10

Withdrawals and Recalls.  

 

 

4.10.1

In the event that any Regulatory Authority in the Territory threatens or
initiates any action to remove a Product from the market (in whole or in part),
the Party receiving notice thereof shall notify the other Party of such
communication promptly, but in no event later than [***], after receipt thereof.

 

 

4.10.2

If Pint, Puma or any Regulatory Authority in the Territory determines that a
Product recall or withdrawal in the Territory is necessary, then Pint will take
all actions appropriate, following standard operating procedures, in order to
recall or withdraw the Product as promptly as possible after notice to do so by
Puma or the Regulatory Authority or as Pint itself may determine.  

 

 

4.10.3

To the extent that any recall or withdrawal is due to  the negligence or breach
of this Agreement by Puma or the failure to meet Specifications of Product that
is Manufactured by Puma prior to delivery to Pint as provided in the Supply
Agreement, [***].

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by Puma Biotechnology, Inc.

 

 

 

5

Product Manufacture and Supply

 

 

5.1

Puma shall have the sole right and responsibility to Manufacture or have
Manufactured and supply to Pint the Product for Development, Commercialization
and Use in the Territory.

 

 

5.2

The Parties shall execute a Supply Agreement within [***] in relation to the
Product.  The Supply Agreement will contain terms consistent with those terms
included in Exhibit 5.2 and other commercially reasonable terms mutually agreed
to by the Parties.

 

 

5.3

Quality Agreement.  The Parties shall enter into a Quality Agreement within
[***].

 

6

Upfront, Milestone and Royalty Payments

 

 

6.1

Upfront Payment.  Within [***], Pint shall pay to Puma a non-refundable,
non-creditable payment in the amount of Ten Million Dollars ($10,000,000) (the
“Upfront Payment”).

 

 

6.2

Development Milestone Payments

 

 

6.2.1

In partial consideration of the licenses and rights granted to Pint, within
[***] after achievement of each Milestone set forth below, Pint shall pay to
Puma the corresponding non-creditable and non-refundable development milestone
payment:

  

Milestone

Payment

 

 

[***]

$[***]

[***]

$[***]

[***]

$[***]

Total Development Milestone Payments

$9,500,000

 

Within [***] after a Party becomes aware that a Milestone under this Section
6.2.1 was achieved, it will notify the other Party thereof in writing.  

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by Puma Biotechnology, Inc.

 

 

 

 

6.3

Commercial Milestone Payments

 

 

6.3.1

In partial consideration of the licenses and rights granted to Pint, within
[***] after achievement of each Milestone set forth below, Pint shall pay to
Puma the corresponding non-creditable and non-refundable commercial milestone
payment:

 

Annual Net Sales of a Product in the Territory in any Calendar Year equal to or
greater than:

Payment

 

 

$[***]

$[***]

$[***]

$[***]

$[***]

$[***]

 

 

Total commercial Milestone Payments

$15.0

 

Each commercial Milestone payment is payable one time only; [***].

 

Net Sales of Product in the Territory by any sublicensee(s) or Affiliate(s) of
Pint will count toward Net Sales of Product for the purpose of determining
achievement of any commercial Milestone in this Section 6.3.1.

 

 

Within [***] after a Party becomes aware that a Milestone event under this
Section 6.3.1 was achieved, it will notify the other Party thereof in writing.  

 

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by Puma Biotechnology, Inc.

 

 

 

6.4

Royalty Payments

 

 

6.4.1

Royalty Rates.  In further consideration of the licenses and rights granted to
Pint hereunder, on a country-by-country and Product-by-Product basis, Pint shall
pay to Puma a royalty on Net Sales of Products (including those Products
supplied for Named Patient Sales) in the Territory during the Royalty Term at
the rates specified below (collectively, “Royalties”):  

 

[***]

Royalty Rate

[***]

[***]%

[***]

[***]%

 

 

6.4.2

Pint shall pay to Puma the applicable Royalties within [***] following the end
of each Calendar Quarter in which there are any Net Sales on which Royalties are
payable.  

 

 

6.4.3

Reports to be Made with Payment.  All Royalties payments shall be accompanied by
a report that includes reasonably detailed information regarding a total monthly
sales calculation, on a country-by-country and Product-by-Product basis, of Net
Sales of each Product (including gross sales and all Deductions) and all
Royalties payable to Puma for the applicable Calendar Quarter (including any
foreign exchange rates employed and conversion calculations).

 

 

6.4.4

Third Party Royalties.  The Royalties payable with respect to Net Sales of any
Product in any country will be reduced by [***] by Pint to any Third Party with
respect to such Net Sales of such Product in order to obtain rights to any
Patents that, in the absence of a license under such Patents, Pint could not Use
the Product without infringing such Patents; provided that in no event shall
such reduction reduce the Royalties payable to Puma to lower than [***] of the
royalty rate that would otherwise have been payable to Puma.

 

 

6.4.5

[***] and [***] during a Calendar Year in such country or regulatory
jurisdiction are [***].

 

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by Puma Biotechnology, Inc.

 

 

 

6.4.6

Payment Method.  

 

 

6.4.6.1

Currency Conversion.  With respect to Net Sales invoiced in Dollars, the Net
Sales and the amounts due for Royalties hereunder will be expressed in Dollars.
With respect to Net Sales invoiced in a currency other than Dollars, such Net
Sales will be converted to Dollars using the average of the applicable daily
foreign exchange rates published in the Wall Street Journal (or any other
qualified source that is acceptable to both Parties) for the last day of each
month of the Calendar Quarter in which such Net Sales occurred, and the amounts
due for Royalties hereunder will be expressed in Dollars. For purposes of
calculating the Net Sales thresholds set forth in Section 6.3, the aggregate Net
Sales with respect to each Calendar Quarter within a Calendar Year will be
calculated based on the currency exchange rates for the Calendar Quarter in
which such Net Sales occurred, in a manner consistent with the exchange rate
procedures set forth in the immediately preceding sentence.

 

 

6.4.6.2

Payment by Wire Transfer.  All payments from Pint to Puma shall be made by wire
transfer in Dollars to the credit of such bank account as may be designated by
Puma in writing to Pint.  Any payment which falls due on a date which is not a
Business Day may be made on the next succeeding Business Day.

 

 

6.4.7

Taxes.  

 

 

6.4.7.1

VAT.   It is understood and agreed between the Parties that any amounts payable
by Pint to Puma hereunder are exclusive of any and all applicable sales, use,
VAT, GST, excise, property, and other taxes, levies, duties or fees
(collectively, “Taxes”), which shall be added thereon as applicable.

 

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by Puma Biotechnology, Inc.

 

 

 

6.4.7.2

Withholding Taxes. If Pint is required to make a payment to Puma subject to a
deduction of tax or withholding tax, the sum payable by Pint (in respect of
which such deduction or withholding is required to be made) shall be made to
Puma after deduction of the amount required to be so deducted or withheld, which
deducted or withheld amount shall be remitted in accordance with Applicable Law,
provided, however, that if such withholding or deduction obligation arises
solely as a result of  Pint changing its domicile or place of incorporation (a
“Pint Withholding Tax Action”), then [the sum payable by Pint (in respect of
which such deduction or withholding is required to be made) shall be increased
to the extent necessary to ensure that Puma receives a sum equal to the sum
which it would have received had no such Pint Withholding Tax Action
occurred.  Any amounts deducted, withheld and remitted in accordance with the
provisions of this Section 6.4.7.2 shall be treated as having been paid by Pint
to Puma for all purposes of this Agreement.

 

 

6.4.7.3

Tax Cooperation.  To the extent Pint is required to deduct and withhold taxes on
any payments to Puma, Pint shall pay the amounts of such taxes to the proper
Governmental Authority in a timely manner and, upon Puma’s request, shall
promptly transmit to Puma an official tax certificate or other evidence of such
withholding sufficient to enable Puma to claim such payments of taxes.  Puma
shall provide to Pint any tax forms that may be reasonably necessary in order
for Pint not to withhold tax or to withhold tax at a reduced rate under an
applicable bilateral income tax treaty.   Each Party shall provide the other
with reasonable assistance to enable the recovery, as permitted by law, of
withholding taxes, VAT, or similar obligations resulting from payments made
under this Agreement, such recovery to be for the benefit of the Party bearing
such withholding tax or VAT.  

 

 

6.4.7.4

Tax Forms.  The Parties agree to cooperate and produce on a timely basis any tax
forms or reports, reasonably

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by Puma Biotechnology, Inc.

 

 

 

requested by the other Party in connection with any payment made by Pint to Puma
under this Agreement.

 

 

6.4.8

Records

 

 

6.4.8.1

Relevant Records.  Pint shall keep, and shall cause its Affiliates and
sublicensee to keep accurate financial books and records pertaining to Pint’s
and its Affiliates’ and sublicensees’ sale of Products, including any and all
calculations of payments due to Puma hereunder.  

 

6.4.8.1.1

Pint, its Affiliates and sublicensees shall maintain the Relevant Records for
the longer of: (a) the period of time required by Applicable Law, or (b) [***]
following expiration or termination of this Agreement.  

 

 

6.4.8.1.2

Pint shall require its sublicensees to provide to Pint (so that Puma may provide
the same to Pfizer) copies of all Relevant Records relating to such
sublicensees’ sale of Products as necessary to allow Puma or, if applicable,
Pfizer (under the Pfizer License Agreement) to review such Relevant Records when
conducting an audit of Pint or Puma, as applicable, pursuant to Section 6.4.9.
Notwithstanding Article 8, pursuant to the Pfizer License Agreement, Pfizer will
be allowed to review such Relevant Records.  

 

 

6.4.9

Audit Rights

 

 

6.4.9.1

Audit Request.  Puma shall have the right during the term and for [***]
thereafter to engage, at its own expense, an independent auditor reasonably
acceptable to Pint to examine the Relevant Records in Pint’s or its Affiliates’
possession from time-to-time, but no more frequently than [***], as may be
necessary to verify compliance with the terms of this Agreement.  Such audit
shall be requested in writing at least [***] in advance, and shall be conducted

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by Puma Biotechnology, Inc.

 

 

 

during Pint’s (or its Affiliate’s, as applicable) normal business hours and
otherwise in manner that minimizes any interference to Pint’s (or its
Affiliate’s, as applicable) business operations.

 

 

6.4.9.2

Audit Fees and Expenses.  Puma shall bear any and all fees and expenses it may
incur in connection with any such audit of the Relevant Records; provided,
however, in the event an audit reveals an underpayment by Pint of more than
[***] as to the period subject to the audit, Pint shall reimburse Puma for any
[***] costs and expenses of the audit within [***] after receiving invoices
thereof.

 

 

6.4.9.3

Payment of Deficiency.  If any audit establishes that Pint underpaid any amounts
due to Puma under this Agreement, then Pint shall pay Puma any such deficiency
within [***] after receipt of written notice thereof.  For the avoidance of
doubt, such payment will be considered a late payment, subject to Section
6.5.  If any audit establishes that Pint overpaid any amounts due to Puma under
this Agreement, then Pint shall be entitled to take a credit against future
amounts becoming due to Puma equal to the overpaid amount.

 

 

6.5

Late Payments.  Any late payments shall bear interest, to the extent permitted
by law, at [***] above the Prime Rate of interest as reported in the Wall Street
Journal on the date payment is due.  

 

7

Intellectual Property Rights.  

 

 

7.1

Ownership

 

 

7.1.1

Pre-existing IP.  Subject only to the rights expressly granted to the other
Party under this Agreement, each Party shall retain all rights, title and
interests in and to any Intellectual Property Rights that are owned by, or
licensed or sublicensed to, such Party prior to or independent of this
Agreement.

 

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by Puma Biotechnology, Inc.

 

 

 

7.1.2

Ownership of Inventions and Intellectual Property Rights.  

 

 

7.1.2.1

“Inventions” means any and all inventions (whether or not patentable), that are
conceived during the Term and in the course of activities conducted pursuant to
this Agreement by one or more employees, Affiliates, sublicensees or independent
contractors of Puma and/or Pint.

 

 

7.1.2.2

Inventorship of Inventions shall be determined in accordance with the rules and
regulations of the U.S. Patent and Trademark Office.  

 

 

7.1.2.3

Except as otherwise expressly set forth below, all Inventions made solely by
employees, agents and independent contractors of Puma or its Affiliates and all
Intellectual Property Rights therein, shall be owned, as between the Parties,
solely by Puma (“Puma Inventions”).  

 

 

7.1.2.4

Except as otherwise expressly set forth below, all Inventions made solely by
employees, agents and independent contractors of Pint or its Affiliates or
sublicensees, and all Intellectual Property Rights therein, shall be owned, as
between the Parties, solely by Pint (“Pint Inventions”).

  

 

7.1.2.5

Except as otherwise expressly set forth below, all Inventions made jointly by
employees, agents and independent contractors of each Party or its Affiliates or
sublicensees (as applicable), and all Intellectual Property Rights therein,
shall be owned jointly by the Parties such that each Party shall have an
undivided interest therein (“Joint Inventions”), and all Intellectual Property
Rights in such Joint Inventions.  

 

 

7.1.2.6

Notwithstanding anything to the contrary in this Section 7.1.2, Puma shall
solely own all Inventions that cover or are directly related to the composition,
Use, administration, or Manufacture of the Compound or Product regardless of the
inventorship of such Invention, and all Intellectual Property Rights therein.
Such Inventions shall be included in Puma

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by Puma Biotechnology, Inc.

 

 

 

Inventions. Pint shall, and shall cause its sublicensees and Affiliates, and all
independent contractors, employees, and agents, to cooperate with Puma and take
all reasonable actions and execute such agreements, declarations, assignments,
legal instruments and documents as may be reasonably required to perfect Puma’s
right, title and interest in and to all Puma Inventions and Intellectual
Property Rights therein.

 

 

7.1.2.7

All Patents claiming patentable, jointly owned Joint Inventions (excluding for
clarity those inventions assigned to Puma pursuant to Section 7.1.2.6) shall be
referred to herein as “Joint Patent Rights.” Except to the extent either Party
is restricted by the licenses granted to the other Party and covenants set forth
herein, each Party shall be entitled to practice and exploit the Joint
Inventions and the Intellectual Property Rights therein, for all purposes on a
worldwide basis and to grant licenses thereunder, without any duty of accounting
or obligation to seek consent from the other Party with respect thereto. Each
Party will: (a) grant and hereby does grant all permissions, consents and
waivers with respect to, and all licenses under, the Joint Inventions, and
Intellectual Property Rights therein, throughout the world, (b) execute
documents as reasonably necessary to accomplish the foregoing, and (c)
reasonably cooperate with the other Party to transfer to such other Party
physical embodiments (or copies thereof) of any Joint Inventions, at such other
Party’s request and expense.  

 

 

7.1.3

Further Actions.  Each Party shall, and shall cause its sublicensees and
Affiliates, and all independent contractors, employees and agents of such Party,
to cooperate with the other Party and take all reasonable actions and execute
such agreements, declarations, assignments, legal instruments and documents as
may be reasonably required to perfect the other Party’s right, title and
interest in and to Inventions, and Patents thereon, and other Intellectual
Property Rights as set forth in Section 7.1.2.  Each Party shall also include
provisions in its

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by Puma Biotechnology, Inc.

 

 

 

relevant agreements with Third Parties that affect the intent of this Section
7.1.3.

 

 

7.2

Patent Prosecution and Maintenance.  

 

 

7.2.1

The Parties’ rights and obligations with respect to rights licensed to Puma
pursuant to the Pfizer License Agreement that are sublicensed to Pint under this
Agreement are expressly subject to the terms of the Redacted Pfizer License
Agreement. The Parties agree to cooperate reasonably with Pfizer with respect to
matters described under this Agreement to the extent required by the Redacted
Pfizer License Agreement.

 

 

7.2.2

Prosecution and Maintenance of Puma Patent Rights.  

 

 

7.2.2.1

Puma Patent Rights Outside the Territory.  Puma shall have the sole right to
file, prosecute and maintain the Puma Patent Rights outside the Territory, as
Puma determines in its sole discretion, at Puma’s sole expense. As used in this
Agreement, prosecuting or to prosecute includes acting in connection with any
re-examinations, oppositions and the like.

 

 

7.2.2.2

Puma Patent Rights Inside the Territory.  Puma shall have the first right, but
not the obligation, to prepare, file, prosecute and maintain any Puma Patent
Right (including any Joint Patent Rights) in each country in the Territory,
using patent counsel that is reasonably acceptable to Pint. Puma shall be
responsible for [***] in connection with such filing, prosecution and
maintenance; provided that if Puma intends to abandon, or not to file a patent
application covering, any such Puma Patent Right that is not sublicensed to Pint
under the Pfizer License Agreement in any country in the Territory (a
“Non-Pfizer Puma Patent Right”), Puma shall provide Pint with a written notice
of such intent at least [***] in advance of the relevant deadline.  In such
case: (a) Pint will provide a written response to Puma at [***] in advance of
the relevant deadline if Pint wishes, or

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by Puma Biotechnology, Inc.

 

 

 

wishes to allow a Third Party to, file, prosecute and maintain (in its sole
discretion) such Non-Pfizer Puma Patent Right in such country; (b) if Pint
provides the affirmative notice under clause (a) above, Puma shall promptly
provide all files related to filing, prosecuting and maintaining such Non-Pfizer
Puma Patent Right to counsel designated by Pint; (c) upon completion of the
transfer of such files under clause (b), Puma shall no longer be responsible for
[***] relating to filing, prosecuting and maintaining (as applicable) such
Non-Pfizer Puma Patent Right in such country; and (d) solely for the purpose of
determining the Royalty Term for any Product, the term "Puma Patent Right"
automatically shall be modified to exclude such Non-Pfizer Puma Patent Right in
such country as of the date Pint provides such written request to Puma.

 

 

7.2.2.3

Information Sharing Regarding Puma’s Prosecution and Maintenance of Puma Patent
Rights in the Territory. The provisions of this Section 7.2.2.3 apply in regard
to any Puma Patent Right that Puma is prosecuting or maintaining in any country
in the Territory in accordance with the provisions of this Agreement.  Puma
shall provide Pint with copies of any material correspondence with the patent
office in such country pertaining to Puma’s prosecution or maintenance of such
Puma Patent Right.  Upon the written request of Pint, Puma shall provide Pint
with draft copies of all filings and relevant documentation (to the extent not
previously submitted to and reviewed by Pint) relating to such Puma Patent Right
in such country at least [***] prior to the required submission date and shall
not file or submit any such filing or documentation until Puma has received
comments on such filing and documentation from Pint and considered any proposed
comments to such filings and documentation in good faith, provided that Puma may
file or submit such filings or documentation without considering Pint’s comments
if Puma has not received any comments from Pint at least [***] prior to the
required submission date.  Puma is not required to incorporate Pint’s comments
and,

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by Puma Biotechnology, Inc.

 

 

 

subject to the provisions of this Agreement, retains final decision-making
authority with respect to prosecution and maintenance of such Puma Patent Right.

 

 

7.3

Actual or Threatened Infringement, Disclosure or Misappropriation; Defense
Actions; Orange Book Listings; And Patent Term Extension

 

 

7.3.1

Notice.  Each Party will promptly notify the other Party in writing of (a) any
actual or threatened infringement, misappropriation, other violation, or
challenge to the validity, scope or enforceability by a Third Party of any
Licensed Technology in the Territory of which it becomes aware (“Third Party
Infringement”) and (b) any allegation by a Third Party that any Intellectual
Property Right owned by it is infringed, misappropriated, or otherwise violated
by the Development, Commercialization, and/or Use of any Product in the
Territory which it becomes aware (“Defense Action”).

 

 

7.3.2

Pint Control of Action Against Third Party Infringement.  Pint shall have the
first right (but not the obligation), [***], to control enforcement of the
Licensed Technology against any Third Party Infringement.  Prior to commencing
involvement in any such suit, action or proceeding, Pint shall consult with Puma
and shall consider Puma's timely recommendations regarding the proposed suit,
action or proceeding, except to the extent delay may reasonably result in the
loss of rights by or otherwise adversely impact Pint or Puma.  Pint shall give
Puma timely notice of any proposed settlement of any such suit, action or
proceeding that Pint controls and Pint shall not settle, stipulate to any facts
or make any admission with respect to any Third Party Infringement without
Puma's prior written consent (not to be unreasonably withheld) if such
settlement, stipulation or admission would: (a) adversely affect the validity,
enforceability or scope, or admit non-infringement, of any of the Licensed
Technology; (b) give rise to liability of Puma or its Affiliates; (c) grant to a
Third Party a license or covenant not to sue under, or with respect to, any
Intellectual Property Rights Controlled by Puma or its Affiliates (other than as
expressly provided for in this Agreement with respect to Pint’s rights to
sublicense the Licensed Technology); or (d) otherwise impair

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by Puma Biotechnology, Inc.

 

 

 

Puma's or any of its Affiliates' rights in any Licensed Technology or Puma's or
any of its Affiliates' rights in this Agreement.

 

 

7.3.3

Puma Control of Action Against Third Party Infringement.  Puma shall have the
right (but not the obligation) to control enforcement of the Licensed Technology
against any Third Party Infringement if Pint provides Puma with written notice
that it is not exercising its right to control such enforcement, or if Pint
fails to initiate or file the relevant response to (as applicable), a suit,
action or proceeding with respect to such Third Party Infringement prior to or
upon the earlier of: (a) expiration of the [***] period following first receipt
by either Party of notice from the other Party of such Third Party Infringement
or (b) [***] prior to the deadline for filing, or filing the applicable response
to (as applicable), such suit, action or proceeding (including suits, actions or
proceedings based on a Third Party's filing of a Paragraph IV Certification
under 21 CFR §314.94(a)(12)(i)(A)(4))).

 

 

7.3.4

Rights of Non-Controlling Party in Actions Against Third Party
Infringement.  Notwithstanding anything to the contrary herein, the Party that
is not controlling the suit, action or proceeding pertaining to enforcement of
the Licensed Technology against Third Party Infringement as described in this
Section 7 shall join as a party to such suit, action or proceeding upon the
reasonable request and expense of the Party controlling such action if necessary
for standing purposes.  The Party that is not controlling such a suit, action or
proceeding shall have the right to be represented by counsel (which shall act in
an advisory capacity only, except for matters solely directed to such Party) of
its own choice and at its own expense (subject to Section 7.3.5) in any such
suit, action or proceeding.

 

 

7.3.5

Recoveries in Actions Against Third Party Infringement.  Any and all recoveries
resulting from a suit, action or proceeding relating to a claim of Third Party
Infringement shall first be applied to reimburse each Party’s costs and expenses
in connection with such suit, action or proceeding, with any remaining
recoveries (the “Remaining Recoveries”) allocated as follows: (a) if Puma is the

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by Puma Biotechnology, Inc.

 

 

 

enforcing Party, first to pay any amounts payable to Pfizer with respect to such
Third Party Infringement, and then [***] to Puma and [***] to Pint or (b) if
Pint is the enforcing Party, first to pay any amounts payable to Pfizer with
respect to such Third Party Infringement, and then [***] to Pint and [***] to
Puma.

 

 

7.3.6

Defense Actions.   Upon Pint's request, Puma will reasonably cooperate with
Pint, at Pint's expense, to the extent necessary to defend Pint or any Affiliate
or sublicensee of Pint in a Defense Action in which the claim of infringement,
misappropriation or other violation is directed at Pint's or its Affiliate’s or
sublicensee's Use of any Licensed Technology in accordance with the terms of
this Agreement.  Pint shall have all authority with respect to any Defense
Action, including the right to exclusive control of the defense of any such
suit, action or proceeding and the exclusive right to compromise, litigate,
settle or otherwise dispose of any such suit, action, or proceeding; provided
that Pint shall keep Puma timely informed of the proceedings and filings, and
provide Puma with copies of all communications pertaining to each Defense Action
and Pint shall not settle, stipulate to any facts or make any admission with
respect to any Defense Action without Puma's prior written consent if such
settlement, stipulation or admission would: (a) adversely affect the validity,
enforceability or scope, or admit non-infringement, of any of the Licensed
Technology; (b) give rise to liability of Puma or its Affiliates; (c) grant to a
Third Party a license or covenant not to sue under, or with respect to, any
Intellectual Property Rights Controlled by Puma or its Affiliates, other than as
expressly provided for in this Agreement with respect to Pint’s rights to
sublicense the Licensed Technology; or (d) otherwise impair Puma's or any of its
Affiliates' rights in any Licensed Technology or Puma's or any of its
Affiliates' rights in this Agreement.

 

 

7.3.7

Rights of Pfizer.  All rights of Puma and Pint under this Section 7.3 are
expressly subject to the terms of the Redacted Pfizer License Agreement with
respect to rights sublicensed to Pint under the Pfizer License Agreement, with
the terms and conditions of the Redacted Pfizer License Agreement being given
effect prior to the

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by Puma Biotechnology, Inc.

 

 

 

terms and conditions of this Section 7.3.  The Parties agree to cooperate
reasonably with Pfizer with respect to matters described in this Section 7.3 to
the extent required by the Redacted Pfizer License Agreement.

 

 

7.3.8

Orange Book Listings.  To the extent required by or permitted by Applicable Law,
Pint will have the right to decide whether to list with the applicable
Regulatory Authorities in the Territory during the term of this Agreement any
applicable Patents for a Compound or Product that has become the subject of an
application for Regulatory Approval submitted to such Regulatory
Authorities.  Such listings may include without limitation any equivalents in
the Territory of the so-called “Orange Book” listings required under the
Hatch-Waxman Act and all so-called “Patent Register” listings as required in
Canada.  Puma will reasonably cooperate, at Pint's request and expense, in
preparing and/or filing such listings within the time frames available or
required for such listings to be submitted in connection with such Compound
and/or Product.

 

 

7.3.9

Patent Term Extension.  Pint shall notify Puma of the date of Regulatory
Approval of a Product by the relevant Regulatory Authority.  Pint shall have the
right to prepare and file, or to cause Puma to prepare and file (at Pint’s
request and expense), a patent term extension or supplementary protection
certificate application upon Regulatory Approval of such Product. At Pint’s
request and expense, Puma shall provide to Pint for inclusion in such filing any
information not in Pint’s possession relating to the regulatory timeline,
diligence and regulatory period calculations required as part of the application
to complete such application(s), and otherwise reasonably cooperate in any other
matters related to preparation or filing of the application(s) therefor to make
such filing within the applicable time period.

 

 

7.3.10

Enforcement of Licensed Technology against Third Parties Manufacturing Products
for Use in the Territory.  Each Party will promptly notify the other Party in
writing of any Third Party who is Manufacturing Product(s) for Use in the
Territory (a “Manufacturing Infringement”).

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by Puma Biotechnology, Inc.

 

 

 

 

7.3.10.1

Prior to the time Pint may exercise its right to Manufacture Products as
provided in Section 3.1 and the Supply Agreement, Puma shall have the sole right
to enforce the Licensed Technology against such Manufacturing Infringement, but
shall use Commercially Reasonable Efforts to prevent such Third Party from
continuing to Manufacture Product(s) for Use in the Territory.

 

7.3.10.2

During the time Pint has the right to Manufacture Products as provided in
Section 3.1 and the Supply Agreement, any Manufacturing Infringement shall be
treated as a Third Party Infringement and shall be subject to the provisions of
this Section 7.3.

 

8

Confidentiality.

 

 

8.1

Definition. “Confidential Information” means the terms and provisions of this
Agreement and other proprietary information and data of a financial, commercial
or technical nature (including such information or data of or relating to a
Third Party) that the disclosing Party or any of its Affiliates has supplied or
otherwise made available to the other Party or its Affiliates, which are
disclosed, whether orally, visually or in writing.  All Puma Know-How shall be
considered Puma’s Confidential Information.

 

 

8.2

Obligations.  During the Term and for [***] thereafter, the receiving Party will
(a) protect all Confidential Information of the disclosing Party against
unauthorized disclosure to Third Parties, and (b) not use the Confidential
Information of the disclosing Party except as permitted by or in furtherance of
exercising rights or carrying out obligations hereunder.  Each receiving Party
will treat Confidential Information provided by the other Party with the same
degree of care as if it were the receiving Party’s own confidential information
(but under no circumstances less than reasonable care). The receiving Party may
disclose the Confidential Information of the disclosing Party to its Affiliates,
and their respective directors, officers, employees, subcontractors,
sublicensees, consultants, attorneys, accountants, banks, acquirers and
investors (collectively, “Recipients”) who have a need-to-know such information
for purposes related to this Agreement, provided that the receiving Party shall
hold such Recipients to written obligations of

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by Puma Biotechnology, Inc.

 

 

 

confidentiality with terms and conditions at least as restrictive as those set
forth in this Agreement.

 

 

8.3

Exceptions.  

 

 

8.3.1

The obligations under this Section 8 shall not apply to any information to the
extent the receiving Party can demonstrate by competent evidence that such
information:

 

 

8.3.1.1

is (at the time of disclosure) or becomes (after the time of disclosure) known
to the public or part of the public domain through no breach of this Agreement
by the receiving Party or any Recipients to whom it disclosed such information;

 

8.3.1.2

was known to, or was otherwise in the possession of, the receiving Party prior
to the time of disclosure by the disclosing Party other than under obligations
of confidentiality;

 

 

8.3.1.3

is disclosed to the receiving Party on a non-confidential basis by a Third Party
who is entitled to disclose it without breaching any confidentiality obligation
to the disclosing Party; or

 

 

8.3.1.4

is independently developed by or on behalf of the receiving Party or any of its
Affiliates, as evidenced by its written records, without use or access to the
Confidential Information.

 

 

8.3.2

The restrictions set forth in this Section 8 shall not prohibit the receiving
Party from disclosing or using (as specified below) any Confidential Information
of the disclosing Party (a) that the receiving Party is required to disclose
under Applicable Laws, a court order or other governmental order, or the rules
and regulations of the Securities and Exchange Commission (“SEC”) or any
national securities exchange, (b) that the receiving Party needs to disclose or
use to file, prosecute or enforce any Patent Rights under this Agreement, or (c)
that Pint, as receiving Party, needs to disclose or use for purposes of
obtaining or maintaining any

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by Puma Biotechnology, Inc.

 

 

 

Regulatory Approval of any Product; provided that the receiving Party (i) as to
subsection (a), provides the disclosing Party at least [***]  prior written
notice of such disclosure (and the right to review and comment on the proposed
disclosure), to the extent practicable, (ii) as to subsection (a), affords the
disclosing Party an opportunity to oppose or limit, or secure confidential
treatment for such required disclosure or, for submissions or disclosures
required by the SEC or national securities exchange, itself uses reasonable
efforts to secure confidential treatment for such required disclosure, (iii) as
to subsection (a) discloses only that portion of the Confidential Information
that the receiving Party is legally required to disclose as advised by the
receiving Party’s legal counsel and (iv) as to subsections (a) and (c), the
receiving Party provides reasonable advance notice to the other Party where
reasonably practicable and discloses only that portion of the Confidential
Information that it is reasonably necessary to disclose for such purpose.

 

 

8.3.3

In the event that Puma wishes to assign, pledge or otherwise transfer its rights
to receive some or all of the Milestone Payments and Royalties payable
hereunder, Puma may disclose to a Third Party Confidential Information of Pint
in connection with any such proposed assignment, pledge or transfer, provided
that Puma shall hold such Third Parties to written obligations of
confidentiality with terms and conditions at least as restrictive as those set
forth in this Agreement.  To the extent that any such assignment would affect
Pint’s performance of its obligations hereunder, Puma shall notify Pint promptly
if it enters into any agreement under which it has assigned its rights to
receive some or all of the Milestone Payments and Royalties payable hereunder.

 

 

8.4

Right to Injunctive Relief.  Each Party agrees that breaches of this Section 8
may cause irreparable harm to the disclosing Party and may entitle the
disclosing Party, in addition to any other remedies available to it (subject to
the terms of this Agreement), the right to seek injunctive relief enjoining such
action.

 

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by Puma Biotechnology, Inc.

 

 

 

8.5

Ongoing Obligation for Confidentiality.  Upon expiration or termination of this
Agreement, the receiving Party shall, and shall cause its Recipients to,
destroy, delete, or return (as requested by the disclosing Party) any
Confidential Information of the disclosing Party, except for one copy which may
be retained in its confidential files for archive purposes.

 

9

Representations, Warranties and Covenants.

 

 

9.1

Representations and Warranties by Each Party.  Each Party represents and
warrants to the other Party as of the Effective Date that:

 

 

9.1.1

it is duly organized, validly existing, and in good standing under the laws of
its jurisdiction of formation;

 

 

9.1.2

it has full power and authority to execute, deliver, and perform under this
Agreement, and has taken all action required by Applicable Law and its
organizational documents to authorize the execution and delivery of this
Agreement and the consummation of the transactions contemplated by this
Agreement;

 

 

9.1.3

this Agreement constitutes a valid and binding agreement enforceable against it
in accordance with its terms;

 

 

9.1.4

all consents, approvals and authorizations from all Governmental Authorities or
other Third Parties required to be obtained by such Party in connection with
this Agreement have been obtained; and

 

 

9.1.5

the execution and delivery of this Agreement and all other instruments and
documents required to be executed pursuant to this Agreement, and the
consummation of the transactions contemplated hereby do not and shall not: (a)
conflict with or result in a breach of any provision of its organizational
documents, (b) result in a breach of any agreement to which it is a party that
would impair the performance of its obligations hereunder; or (c) violate any
Applicable Law.

 

 

9.2

Representations and Warranties by Puma.  Puma represents and warrants to Pint
that:

 

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by Puma Biotechnology, Inc.

 

 

 

9.2.1

to Puma’s Knowledge, as of the Effective Date, the Use of Nerlynx within both
the Territory and the United States will not infringe, misappropriate or
otherwise violate the Intellectual Property Rights of a Third Party or breach
any obligation of confidentiality or non-use owed by Puma to any Third Party;

 

 

9.2.2

to Puma’s Knowledge, the Use of Nerlynx by Puma on or prior to the Effective
Date did not, and the contemplated Use by Puma of Nerlynx in the United States
in the Initial Indication will not, infringe, misappropriate or otherwise
violate the Intellectual Property Rights of any Third Party;

 

 

9.2.3

to Puma’s Knowledge, as of the Effective Date, (a) no claim has be made against
Puma asserting the invalidity, misuse, unregisterability, unenforceability or
non-infringement of any Puma Patent Right and (b) Puma is not aware of any claim
made against it challenging Puma’s Control of any Puma Patent Right or making
any adverse claim of ownership of or other rights to any Puma Patent Right;

 

 

9.2.4

to Puma’s Knowledge, as of the Effective Date, no Third Party is infringing,
misappropriating or otherwise violating the Licensed Technology within the
Territory or the United States, or has done so;

 

 

9.2.5

to Puma’s Knowledge, as of the Effective Date, neither Puma nor its Affiliates
or any Third Party manufacturer has received any notice on Form 483 or any other
notice of material noncompliance with Applicable Laws relevant to the
Manufacture of Nerlynx, and no such entity has entered into a consent decree or
similar arrangement with respect to the Manufacture of Nerlynx;

 

 

9.2.6

to Puma’s Knowledge, as of the Effective Date, no Third Party has any right,
title or interest in or to any Puma Patent Right existing as of the Effective
Date, other than Pfizer under the Pfizer License Agreement and MGH under the GHC
License Agreement;

 

 

9.2.7

to Puma’s Knowledge, the Puma Patent Rights and the Puma Know-how are not
subject to any funding agreement with any

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by Puma Biotechnology, Inc.

 

 

 

government or government agency which is inconsistent with the rights granted to
Pint under this Agreement;

 

 

9.2.8

Puma has not utilized, directly or, to Puma’s Knowledge, through any contract
manufacturer or other contractor, in connection with the Development or
Commercialization of Nerlynx any Person or entities that have been or are
debarred by FDA pursuant to the provisions of the Generic Drug Enforcement Act
of 1992 (21 U.S.C. § 335)];

 

 

9.2.9

Puma has not received any notice of any violation of Applicable Law from the FDA
or any other Regulatory Authority with respect to the Development or Use of
Nerlynx that could reasonably be deemed to adversely affect the Development or
Use of Nerlynx;

 

 

9.2.10

to Puma’s Knowledge, all employees and officers of Puma or its Affiliates
conducting activities with respect to any Compound or Product have executed or
will execute agreements requiring assignment to Puma or its Affiliate, as
applicable, of all right, title and interest in and to any inventions and
discoveries invented or otherwise discovered or generated in connection with
such activities, whether or not patentable, to Puma or its Affiliate, as
applicable, as the sole owner thereof;

 

 

9.2.11

Puma is not a party to any litigation in which any Third Party has alleged that
the Use of a Product within the Territory (a) to treat a human patient has
resulted in an injury, harm or death of such patient or (b) infringes,
misappropriates or otherwise violates the Intellectual Property Rights of such
Third Party;

 

 

9.2.12

to Puma’s Knowledge, to the extent material to the Development of Nerlynx, all
activities conducted by or on behalf of Puma or its Affiliates prior to the
Effective Date in the course of developing the Compounds or Nerlynx have been in
material compliance with all Applicable Laws;

 

 

9.2.13

Puma has the right to grant the license and rights herein to Pint and it has not
granted to any Third Party any license, right or interest in, to or under, or
with respect to, the Puma Patent Rights or Puma

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by Puma Biotechnology, Inc.

 

 

 

Know-How that would interfere with the exercise of the licenses granted under
this Agreement;

 

 

9.2.14

to Puma’s Knowledge, as of the Effective Date, there are no claims, judgments or
settlements against or owed by Puma and there are no pending or threatened
claims or litigation, in each case relating to the Puma Patents or Puma
Know-How;

 

 

9.2.15

Schedule 9.2.15 contains a complete and correct list of all Puma Patents Rights
existing as of the Effective Date in the United States and the Territory,
indicating in the case of each Puma Patent Right the source of Puma’s Control
over such Puma Patent Right, which list shall be updated from time to time,
[***], to identify any new such Puma Patents Rights or any change in the status
of any such Puma Patent Right; and

 

 

9.2.16

Puma has provided to Pint a copy of the Redacted Pfizer License Agreement,
including all amendments or modifications thereto; the Pfizer License Agreement
remains in full force and effect; to its Knowledge, Puma is not in breach of any
provision of the Pfizer License Agreement and has not received any notice or
claim of any such breach; to Puma’s Knowledge, as of the Effective Date, the GHC
License remains in full force and effect and Puma continues to have rights under
the GHC License as sublicensee under the Pfizer License Agreement, as and to the
extent contemplated by the Pfizer License Agreement; Puma will promptly notify
Pint of any breach by Puma or claim of such breach by Pfizer of Puma’s
obligations under the Pfizer License Agreement.

 

 

9.3

Representations, Warranties and Covenants by Pint.  Pint represents and warrants
to Puma that:

 

 

9.3.1

to the extent material to Use of the Compounds and the Products in the
Territory, it shall, and shall ensure all Third Parties that it engages with
respect to activities directed to the Compounds and the Products in the
Territory shall, comply in all material respects with all Applicable Laws with
respect to its activities and the performance of its obligations hereunder.

 

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by Puma Biotechnology, Inc.

 

 

 

9.3.2

Pint will not knowingly utilize, in conducting Development or Commercialization
of Product, any Person or entities that at such time are debarred by FDA, or
that, at such time, are, to Pint’s knowledge, under investigation by FDA for
debarment action pursuant to the provisions of the Generic Drug Enforcement Act
of 1992 (21 U.S.C. § 335), and Pint will check the FDA Debarment List (as made
available on the FDA website) at least once a month during the Term .

 

 

9.3.3

all employees, officers, contractors, and consultants of Pint or its Affiliates
working under this Agreement shall execute agreements requiring assignment to
Pint of all right, title and interest in and to their inventions and discoveries
invented or otherwise discovered or generated during the course of and as a
result of their association with Pint, whether or not patentable, if any, to
Pint as the sole owner thereof prior to commencing any such work;

 

 

9.3.4

Pint currently has, and will maintain during the Term, directly or through
Affiliates or Third Party subcontractors (a) sufficient qualified and trained
personnel and resources, and (b) necessary financial and technical capacity to
effectively fulfil its obligations related to the Products as contemplated in
this Agreement;

 

 

9.3.5

as of the Effective Date, Pint and its Affiliates do not, and are not
contractually obligated to, develop, promote, offer for sale, sell or distribute
any pharmaceutical product for use in any Initial Indication or Second
Indication in the Territory;

 

 

9.3.6

all due diligence materials that Pint has provided to Puma are and shall be
accurate, truthful and complete and do not omit any material facts as requested
by Puma;

 

 

9.3.7

without limiting the generality of Section 9.3.1, Pint shall comply with
Anti-Corruption Laws. Pint represents and warranties that Pint and its
Affiliates and sublicensees and their respective employees and contractors (each
a “Pint Party” and, collectively, the “Pint Parties”) have not violated, and
will not violate any such Anti-Corruption Law;

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by Puma Biotechnology, Inc.

 

 

 

 

9.3.8

neither the Pint Parties nor any Person or entity acting any Pint Party’s behalf
has offered, given, authorized, or promised, or will offer, give, authorize, or
promise, anything of value, either directly or indirectly, to any Person,
including to any Public Official or Entity, for the purpose of (a) improperly
influencing any official act or decision; (b) inducing performance or
non-performance of any act in violation of a lawful duty; or (c) securing an
improper benefit or business advantage;

 

 

9.3.9

the Pint Parties have thoroughly investigated all allegations of violations of
such Anti-Corruption Laws known to them, and all facts and circumstances known
to the Pint Parties that reasonably could suggest violations of Anti-Corruption
Laws, and these investigations have not confirmed any violations of such
Anti-Corruption Laws, and no additional investigations of such Anti-Corruption
Laws are ongoing.  Further, no Pint Party is aware of any notice, request,
citation, investigation, or prosecution by any Governmental Authority, with
respect to any alleged or suspected violation of Anti-Corruption Laws;

 

 

9.3.10

the Pint Parties shall not cause any Puma Indemnitees to be in violation of (a)
such Anti-Corruption Laws; (b) Export Control Laws; or (b) any other Applicable
Laws applicable to either Party with respect to the matters provided for in this
Agreement;  

 

 

9.3.11

the Pint Parties shall fully cooperate with the Puma Indemnitees in ensuring
compliance with the Anti-Corruption Laws, Export Control Laws and all other
Applicable Laws applicable to either Party with respect to the matters provided
for in this Agreement;

 

 

9.3.12

Pint shall immediately notify Puma if Pint has a reasonable basis to believe
that there has been or will be a violation of (a) any Anti-Corruption Law or (b)
other Applicable Law adopted by any country in the Territory in each case in
connection with the performance of this Agreement or the sale of the Product in
the Territory;

 

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by Puma Biotechnology, Inc.

 

 

 

9.3.13

to Pint’s Knowledge, no officer, director, employee of a Pint Party or other
contractors, or any immediate family relation of any such person (collectively,
“Interested Persons”), is a Public Official or Entity or Governmental
Authority.  Pint shall notify Puma immediately if during the Term (a) any
Interested Person becomes a Public Official or Entity or Governmental Authority
or (b) any Public Official or Entity or Governmental Authority acquires a legal
or beneficial interest in any Pint Party or other subcontractors;

 

 

9.3.14

Pint has in place and shall maintain an anti-corruption compliance program,
including policies and procedures reasonably designed to ensure that it and its
Affiliates and sublicensees comply with all Anti-Corruption Laws.  As part of
its anti-corruption compliance program, Pint shall ensure that its employees,
and the employees of any other Pint Party, receive appropriate, risk-based
anti-corruption compliance training; and

 

 

9.3.15

upon request, and at least [***], the Pint Parties shall provide Puma with
certifications regarding compliance with Anti-Corruption Laws relating to this
Agreement.

 

 

9.4

No Other Warranties.  EXCEPT AS EXPRESSLY STATED IN THIS ARTICLE 9, NEITHER
PARTY MAKES ANY REPRESENTATIONS OR EXTENDS ANY WARRANTIES OF ANY KIND, EITHER
EXPRESS OR IMPLIED, STATUTORY OR OTHERWISE, INCLUDING BUT NOT LIMITED TO
WARRANTIES OF TITLE, NON-INFRINGEMENT, VALIDITY, ENFORCEABILITY, MERCHANTABILITY
AND FITNESS FOR A PARTICULAR PURPOSE.  ANY INFORMATION PROVIDED BY EITHER PARTY
OR ITS AFFILIATES IS MADE AVAILABLE ON AN “AS IS” BASIS WITHOUT WARRANTY WITH
RESPECT TO COMPLETENESS, COMPLIANCE WITH REGULATORY STANDARDS, REGULATIONS OR
APPLICABLE LAW OR FITNESS FOR A PARTICULAR PURPOSE OR ANY OTHER KIND OF WARRANTY
WHETHER EXPRESS OR IMPLIED.

 

10

Indemnification; Limitation of Liability; Insurance.

 

 

10.1

Indemnification by Pint.  Pint agrees to indemnify, hold harmless and defend
Puma and its Affiliates, and their respective officers, directors,

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by Puma Biotechnology, Inc.

 

 

 

employees, contractors, agents and assigns (collectively, “Puma Indemnitees”),
from and against any Claims to the extent arising or resulting from: (a) the
Development,  Commercialization and other Use of Products by Pint, its
Affiliates, subcontractors or sublicensees (b) the gross negligence or wrongful
intentional acts or omissions of Pint, its Affiliates, subcontractors or
sublicensees, (c) breach by Pint of any representation, warranty, obligation or
covenant as set forth in this Agreement, or (d) breach by Pint of the scope of
the licenses set forth in Section 3.1 or 3.2.  As used herein, “Claims” means
collectively, any and all Third Party demands, claims, actions and proceedings
(whether criminal or civil, in contract, tort or otherwise) for losses, damages,
liabilities, costs and expenses (including reasonable attorneys’ fees).

  

 

10.2

Indemnification by Puma.  Puma agrees to indemnify, hold harmless and defend
Pint and its Affiliates and sublicensees, and their respective officers,
directors, employees, contractors, agents and assigns (collectively, “Pint
Indemnitees”), from and against any Claims to the extent arising or resulting
from (a) the Development and other Use of Compounds and Products by Puma, its
Affiliates, subcontractors or sublicensees, (b) the gross negligence or wrongful
intentional acts or omissions of Puma, its Affiliates, or subcontractors or (c)
breach by Puma of any representation, warranty, obligation or covenant as set
forth in this Agreement, in each case except for those Claims for which Pint has
an obligation to indemnify Puma Indemnitees pursuant to Section 10.1.

 

 

10.3

Indemnification Procedure.  In connection with any Claim for which  a Party (the
“Indemnified Party”) seeks indemnification from  the other Party (the
“Indemnifying Party”) pursuant to this Agreement, the Indemnified Party shall:
(a) give the Indemnifying Party prompt written notice of the Claim; provided,
however, that failure to provide such notice shall not relieve the Indemnifying
Party from its liability or obligation hereunder, except to the extent of any
material prejudice as a direct result of such failure; (b) cooperate with the
Indemnifying Party, at the Indemnifying Party’s expense, in connection with the
defense and settlement of the Claim; and (c) permit the Indemnifying Party to
control the defense and settlement of the Claim only if the Indemnifying Party
confirms in writing that it is liable to indemnify the Puma Indemnitees or the
Pint Indemnitees, as applicable, in connection with the relevant matter and
provides reasonable substantiation that the

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by Puma Biotechnology, Inc.

 

 

 

Indemnifying Party has the financial resources to pay for the defense and
settlement of the Claim (including any settlement thereof or judgment thereon);
provided, however, that the Indemnifying Party may not settle the Claim without
the Indemnified Party’s prior written consent, which shall not be unreasonably
withheld or delayed, in the event such settlement materially adversely impacts
the Indemnified Party’s rights or obligations.  Further, the Indemnified Party
shall have the right to participate (but not control) and be represented in any
suit or action by advisory counsel of its selection and at its own expense.  

 

 

10.4

LIMITATION OF LIABILITY

 

 

10.4.1

No Consequential Damages.  EXCEPT FOR A BREACH OF SECTION 3.1 OR SECTION 8 OR
OBLIGATIONS ARISING UNDER SECTION 10, NEITHER PARTY SHALL BE LIABLE FOR ANY
INDIRECT, CONSEQUENTIAL, SPECIAL, EXEMPLARY OR PUNITIVE DAMAGES, INCLUDING
DAMAGES FOR LOST PROFITS OR LOST REVENUES REGARDLESS OF WHETHER IT HAS BEEN
INFORMED OF THE POSSIBILITY OR LIKELIHOOD OF SUCH DAMAGES OR THE TYPE OF CLAIM,
CONTRACT OR TORT (INCLUDING NEGLIGENCE).

 

11

Term and Termination  

 

 

11.1

Term.  The term (the “Term”) of this Agreement shall commence as of the
Effective Date and unless earlier terminated as expressly provided herein, shall
expire upon the expiration of the last-to-expire Royalty Term.

 

 

11.2

Termination by Pint.  

 

 

11.2.1

Termination at Will.  Pint may terminate this Agreement in its entirety at will,
in its sole discretion, at any time upon one (1) year’s prior written notice to
Puma.

 

 

11.2.2

Termination for Safety Concerns.  Pint may terminate this Agreement in its
entirety on not less than sixty (60) days prior written notice to Puma if Pint
has evidence of safety issues on the basis of which a reasonable investigator
would conclude that such

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by Puma Biotechnology, Inc.

 

 

 

issues will prevent the successful Development and Commercialization of Products
hereunder.  Pint shall provide such evidence to Puma together with such notice
and shall discuss such evidence as reasonably requested by Puma.

 

 

11.3

Termination by Either Party for Cause.  Each Party shall have the right, without
prejudice to any other remedies available to it at law or in equity, to
terminate this Agreement in the event the other Party breaches any of its
material obligations hereunder and fails to cure such breach within thirty (30)
days of receiving notice thereof; provided, however, if such breach is capable
of being cured, but cannot be cured within such thirty (30) day period, and the
breaching Party initiates actions to cure such breach within such period and
thereafter diligently pursues such actions, the breaching Party shall have such
additional period as is reasonable to cure such breach, but in no event will
such additional period exceed sixty (60) days unless otherwise agreed in writing
by the Parties.  Any termination by a Party under this Section 11.3 shall be
without prejudice to any damages or other legal or equitable remedies to which
it may be entitled from the other Party.  

 

 

11.3.1

For the avoidance of doubt, Pint’s failure, or the failure of Pint’s Affiliate
and/or sublicensees, as applicable, to use Commercially Reasonable Efforts to
Develop and Commercialize Products as provided in Section 3.5 shall constitute a
breach of a material obligation by Pint under this Agreement.

 

 

11.3.2

Any uncured material breach by either Party of the Supply Agreement, as further
defined therein, that entitles the other Party to terminate the Supply Agreement
for cause shall be treated as a material breach by the breaching Party of a
material obligation under this Agreement.

 

 

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by Puma Biotechnology, Inc.

 

 

 

11.3.3

In the event that Pint is entitled to terminate this Agreement due to Puma’s
breach of a material obligation under this Section 11.3, and Pint determines not
to terminate this Agreement:

 

 

11.3.3.1

Pint may reduce the Royalties otherwise payable to Puma under the Agreement by
[***] of the royalties otherwise payable to Puma until [***]; provided that
[***].

 

 

11.4

Termination by Either Party for a Bankruptcy Event.  Either Party shall have the
right to terminate this Agreement by written notice to the other Party in the
event of a Bankruptcy Event of the other Party.  “Bankruptcy Event” means the
occurrence of any of the following: (a) the institution of any bankruptcy,
receivership, insolvency, reorganization or other similar proceedings by or
against such Party under any bankruptcy, insolvency, or other similar law now or
hereinafter in effect, including any section or chapter of the United States
Bankruptcy Code, as amended or under any similar laws or statutes of the United
States or any state thereof or any other country or state thereof (the
“Bankruptcy Code”), where in the case of involuntary proceedings such
proceedings have not been dismissed or discharged within ninety (90) days after
they are instituted, (b) the insolvency or making of an assignment for the
benefit of creditors or the admittance by such Party of any involuntary debts as
they mature, (c) the institution of any reorganization, arrangement or other
readjustment of debt plan of Pint not involving the Bankruptcy Code, (d)
appointment of a receiver for all or substantially all of such Party’s assets,
or (e) any corporate action taken by the board of directors of such Party in
furtherance of any of the foregoing actions.

 

 

11.5

No Partial Termination.  This Agreement may not be terminated by Pint under
Section 11.2 or by either Party for cause under Section 11.3 or for a Bankruptcy
Event under Section 11.4 on a Compound-by-Compound or country-by-country or
other partial basis.

 

 

11.6

Termination for Failure to Deliver Required Documents.  If the Required
Documents are not delivered to Pint in all material respects within [***], Pint
may terminate this Agreement by written notice to Puma, with such notice to be
provided no later than [***], and such termination to be effective [***] after
the other Party receives such notice.  Such termination shall be treated as a
termination by Pint for Cause under Section 11.3.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by Puma Biotechnology, Inc.

 

 

 

 

11.7

Effect of Termination or Expiration.  

 

 

11.7.1

Upon termination of this Agreement in its entirety pursuant to Sections
11.2-11.4 and 11.6, the Parties’ rights and obligations under this Agreement
will terminate and neither Party will have any further rights or obligations
under this Agreement from and after the effective date of termination, except as
set forth in this Section 11.7.

 

 

11.7.2

Expiration or termination of this Agreement for any reason will not release
either Party from any obligation or liability which, on the effective date of
such expiration or termination, has already accrued to the other Party or which
is attributable to a period prior to such expiration or termination. Each Party
will cause its Affiliates and sublicensees to comply with the obligations in
this Section 11.7.

 

 

11.7.3

Within [***] after the effective date of termination of this Agreement in its
entirety, each Party will, and will cause its Affiliates to (a) destroy, all
tangible items solely comprising, bearing or containing any Confidential
Information of the other Party that are in such first Party’s or its Affiliates’
possession or Control, and provide written certification of such destruction, or
(b) prepare such tangible items of the other Party’s Confidential Information
for shipment to such other Party, as such other Party may direct, at the first
Party’s expense; provided, however, that, in any event, (i) each Party may
retain one (1) copy of the Confidential Information of the other Party to the
extent necessary to perform its obligations that survive expiration or
termination of this Agreement; and (ii) such first Party may retain one copy of
such Confidential Information of the other Party for its legal archives.

 

 

11.7.4

Upon termination or expiration of this Agreement, Pint shall pay to Puma all
amounts due to Puma as of the effective date of termination or expiration,
within [***] following the effective date of termination or expiration.

 

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by Puma Biotechnology, Inc.

 

 

 

11.7.5

Upon termination of this Agreement for any reason, Pint (and its Affiliates and
sublicensees) shall have the right to sell any remaining inventory of Products
in the Territory following the termination of this Agreement so long as Pint has
fully paid, and continues to fully pay when due, any and all Royalties and
Milestone Payments owed to Puma.

 

 

11.7.6

Subject to Section 11.7.5, upon termination of this Agreement all licenses
granted by Puma to Pint shall terminate.

 

 

11.7.7

Upon termination of this Agreement:

 

 

11.7.7.1

Pint hereby grants to Puma a non-exclusive, fully paid-up, royalty-free (except
as provided in the last sentence of this Section 11.7.8.1), worldwide,
transferable, perpetual and irrevocable license, with the right to sublicense
through multiple tiers, under any Intellectual Property Rights Controlled by
Pint claiming Inventions that are necessary or reasonably useful for the
Development, Commercialization or other Use of Products as they exist at the
time of such termination of this Agreement to Develop, Commercialize and
otherwise Use the Products. If the applicable termination giving rise to Puma’s
rights under this Section 11.7.8.1 was for Puma’s material breach of this
Agreement pursuant to Section 11.3 or 11.6, the licenses granted to Puma under
this Section 11.7.8.1 shall become effective as of the date of such termination
as provided above, but Puma shall pay Pint [***], not to exceed [***].

 

 

11.7.7.2

To the extent permitted by applicable Regulatory Authorities and as promptly as
practicable after requested by Puma, Pint, at Pint’s sole cost and expense
(unless the applicable termination was for Puma’s material breach pursuant to
Section 11.3 or 11.6, in which case such transfer shall be at Puma’s sole cost
and expense), shall: (a) transfer to Puma all Regulatory Filings and Regulatory
Approvals held by Pint or its Affiliates or sublicensees with

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by Puma Biotechnology, Inc.

 

 

 

respect to Products in the Territory and will take such actions and execute such
other instruments, assignments and documents as may be necessary to effect the
transfer of rights under such Regulatory Filings and Regulatory Approvals,
including Marketing Authorizations, and (b) to the extent subsection (a) is not
permitted by the applicable Regulatory Authority, grant and hereby does grant to
Puma an exclusive and irrevocable right of access and right of reference to such
Regulatory Approvals, including Marketing Authorizations, and Regulatory Filings
filed by Pint or its Affiliates or sublicensees with respect to Products in the
Territory and will reasonably cooperate to make the benefits of such Regulatory
Approval and Regulatory Filings available to Puma or its designee(s).

 

 

11.7.7.3

Pint, if requested in writing by Puma, shall, at Pint’s sole cost and expense
(unless the applicable termination was for Puma’s material breach pursuant to
Section 11.3 or 11.6, in which case such provision shall be at Puma’s sole cost
and expense), provide any and all (a) material correspondence with the relevant
patent offices pertaining to Pint’s prosecution of the Patent Rights to the
extent not previously provided to Puma during the course of the Agreement, and
(b) a report detailing the status of all Patent Rights at the time of
termination or expiration.

 

 

11.7.7.4

Pint hereby grants to Puma a non-exclusive, fully paid-up, royalty-free,
worldwide, transferable, sublicensable, perpetual and irrevocable license under
Pint’s interest in any Product Trademark for use for the purpose of
Manufacturing, marketing, distributing, selling, or otherwise Developing and
Commercializing Products.

 

 

11.7.7.5

At Puma’s option on a study-by-study basis for any study then on-going, and to
the extent permitted under applicable agreements, Pint will take such actions as
Puma may reasonably request, at Puma’s expense, to allow Puma or its CRO to
complete the applicable study and to assign all

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by Puma Biotechnology, Inc.

 

 

 

related Regulatory Filings and Regulatory Approvals and investigator and other
agreements relating to such study to Puma.

 

 

11.7.7.6

Within [***] after the effective date of termination of this Agreement, at
Puma’s written request, Pint shall and shall cause its Affiliates to assign all
of its right, title and interest in and to any Third Party agreements that
solely relate to the Product and not to another product (“Third Party
Agreement”) to Puma [***].

 

 

11.7.7.7

Promptly following the effective date of termination of this Agreement, Pint
shall provide copies to Puma or its designee of any Know-How in Pint’s
possession or control that is (a) reasonably useful or necessary to make, use,
sell, offer for sale, or import the Products and (b) developed by Pint in the
course of performing its obligations and exercising its rights under this
Agreement.  Such Know-How shall include without limitation customer lists, but
only to the extent such customer lists relate solely to the Product and not
another product.

 

 

11.8

Survival.  Any expiration or termination of this Agreement shall not preclude
the terminating Party from exercising any other of those remedies to which it
may be entitled under this Agreement or Applicable Law, or terminate any right
to obtain performance of any obligation provided for in this Agreement that
shall survive termination.  Expiration or termination of this Agreement shall
not relieve the Parties of any obligation accruing hereunder prior to such
expiration or termination.  Without limiting the foregoing, the provisions of
Sections 2, Sections 3.1 and 3.2 (but only, in the case of Sections 3.1 and 3.2,
to the extent required to allow Pint to exercise the rights granted to Pint to
continue to sell remaining inventory under Section 11.7.5), Sections 6.4.6
through 6.4.9, Section 6.5, and Sections 7, 8, 9, 10, 11, 12, 14 and 15 shall
survive expiration or termination of this Agreement.  

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by Puma Biotechnology, Inc.

 

 

12

Publicity and Publications

 

 

12.1

Publicity.

 

 

12.1.1

Each Party agrees not to issue any press release or other public statement,
whether written, electronic, oral or otherwise, disclosing the existence of this
Agreement, the terms hereof or any information relating to this Agreement
without the prior written consent of the other Party, provided however, that (a)
on or after the Effective Date, each Party may, at its option, issue a global
press release  (collectively, the “Global Press Releases”), and (b) neither
Party will be prevented from complying with any duty of disclosure it may have
pursuant to Applicable Laws or the rules and regulations of the SEC or any
national securities exchange so long as the disclosing Party provides the other
Party at least [***] prior written notice (and the right to review and comment
on the proposed disclosure), to the extent practicable, and only discloses
information to the extent required by Applicable Law or the rules and
regulations of the SEC or national securities exchange, as set forth in Section
8.3.  The content of the Global Press Releases shall be reasonably agreed-upon
by the Parties prior to the Effective Date.  

 

 

12.2

Publications.  The restrictions imposed by this Section shall apply only to
publication of the results of any activities conducted under this Agreement and
shall not apply to publication by Puma or Pint of any other results, including
publication by Puma of any such other results related to Compounds or
Products.   Each Party acknowledges that the other Party’s personnel may desire
to publish in scientific journals or present at scientific conferences results
of activities conducted hereunder.  Both Parties understand that a reasonable
commercial strategy may require delay of publication of information or filing of
patent applications.  Accordingly, from and after the Effective Date, no
publication of such results will be submitted, and no such presentation shall be
made without the prior written consent of the other Party.  Any such publication
or presentation shall be submitted in writing to the other Party for review by
the other Party reasonably in advance of the proposed publication or
presentation date.  The reviewing Party will reasonably consider such
publication or presentation request, but shall not

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by Puma Biotechnology, Inc.

 

 

 

be obligated to consent thereto, and such reviewing Party shall provide its
consent to or denial of such request within [***] of its receipt of such
proposed publication or presentation.  The Parties will reasonably agree upon
appropriate authorship of any such publication to which the other Party
consents. The Parties acknowledge that Pfizer has certain rights with respect to
publications relating to the Development of Products under the Pfizer License
Agreement, and the Parties agree that such rights shall apply to any such
publications under this Agreement.

 

13

Joint Steering Committee and Alliance Managers.

 

 

13.1

Formation.  The Parties will establish a Joint Steering Committee (the “Joint
Steering Committee” or “JSC”).

 

 

13.2

Structure.  The JSC will be composed of a total of [***] representatives, [***]
of which will be appointed by each of Puma and Pint, with the [***].  Each
individual appointed by a Party as a representative to the JSC will be an
employee of such Party, or an employee of such Party’s Affiliate.  Each Party
may replace any of its JSC representatives at any time upon written notice to
the other Party, which notice may be given by e-mail, sent to the other Party’s
co-chairperson.  The JSC will be co-chaired by one designated representative of
each Party.  The co-chairperson of the JSC will cast its Party’s vote on the JSC
and such designee will have the authority to make decisions on behalf of such
Party.  Each co-chairperson will alternate being responsible for each meeting
for (a) calling meetings, and (b) preparing and circulating an agenda in advance
of each meeting; provided, however, that the applicable co-chairperson will
include any agenda items proposed by either Party on such agenda. Each JSC
representative will be subject to confidentiality obligations no less stringent
than those in Article 8.

 

 

13.3

Time and Location of Meetings.  The JSC shall meet at such times and in such
manner (either in person or remotely) as the JSC shall determine. The JSC will
hold meetings [***] during the Term for so long as the JSC exists.  Other
representatives of the Parties, their Affiliates and Third Parties involved in
the Development or Commercialization of Products may be invited by the members
of the JSC to attend meetings as non-voting observers; provided, however, that
such representatives are subject to confidentiality obligations no less
stringent than those set forth in Article 8;

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by Puma Biotechnology, Inc.

 

 

 

and, provided further, that each representative appointed by a Party to take
action at a meeting will have sufficient authority to execute such action on
behalf of such Party.  No action taken at a meeting will be effective unless at
least one representative of each Party is present or participating.  Neither
Party will unreasonably withhold attendance of at least one (1) representative
of such Party at any meeting of the JSC for which reasonable advance notice was
provided.

 

 

13.4

Minutes.  Each co-chairperson will alternate being responsible for drafting and
issuing minutes of the meeting reflecting all material items discussed and any
agreements of the JSC, which minutes shall be distributed to all JSC members for
review and approval.  Such minutes shall provide a description in reasonable
detail of the discussions held at the meeting and a list of any actions, or
determinations arising out of the meeting.  Minutes of each JSC meeting shall be
distributed to all JSC members within [***] of such meeting and shall be
finalized and approved within [***] after each such meeting.  Approval of
minutes may be indicated by email and by signature by one (1) JSC member from
each Party; provided that if a Party’s JSC members have not notified the JSC of
such members’ disapproval of such minutes prior to [***] after the meeting, such
minutes shall be deemed approved by, and binding on, such Party’s JSC
members.  Final minutes of each meeting shall be distributed to the members of
the JSC by the chairperson.

  

 

13.5

Scope of Authority; Responsibilities.

 

 

13.5.1

The JSC shall perform the functions and assume the responsibilities and have
such authority only as set forth in this Agreement.  The JSC shall perform only
an informal oversight and collaboration role, reviewing the activities performed
by the Parties under the Agreement and facilitating the sharing of information
and reporting of activities between the Parties.

 

13.5.2

For the avoidance of doubt, the JSC shall have no authority to: (a) amend any of
the terms of this Agreement, including by means of JSC minutes or otherwise; (b)
waive any rights that either Party may otherwise have pursuant to this Agreement
or otherwise; (c) allocate the ownership of any intellectual property right; (d)
interpret this Agreement, or (e) determine whether or not a Party has met its

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by Puma Biotechnology, Inc.

 

 

 

diligence or other obligations under the Agreement or whether or not a breach of
this Agreement has occurred.  

 

 

13.6

Costs and Expenses of JSC.  Each Party shall be responsible for all travel
costs, labor costs and out-of-pocket expenses incurred by its respective
representatives in connection with attending the meetings and otherwise being
part of the JSC.

 

 

13.7

Term of the JSC and Sub-Committees.  The JSC shall, unless otherwise mutually
agreed by the Parties, continue through the Term.

 

 

13.8

Alliance Managers.

 

 

13.8.1

Appointment.  Each of the Parties shall appoint an Alliance Manager.  Each Party
may change its designated Alliance Manager from time to time upon written notice
to the other Party.

  

 

13.8.2

Responsibilities.  The Alliance Managers shall be appointed members of the JSC
and shall attend all JSC meetings and support the other members of JSC in the
discharge of their responsibilities.  In addition to the Alliance Managers’
duties as members of the JSC, each Alliance Manager: (a) will be the point of
first referral for routine communications between the Parties; (b) will be a
point of contact for coordinating activities between the Parties and attempting
to resolve any conflicts; (c) will identify and bring disputes to the attention
of the JSC in a timely manner; and (iii) will take responsibility for ensuring
that activities, such as the conduct of required JSC and Sub-Committee meetings
and production of meeting minutes, occur as set forth in this Agreement, and
that relevant action items resulting from such meetings are appropriately
carried out or otherwise addressed.

 

 

13.8.3

Coordination re Promotion of the Product; Marketing and Promotional Materials

 

 

13.8.3.1

Among other activities, the Alliance Managers will work to coordinate promotion
of Nerlynx and other Products in the Territory with the promotion of Products
outside the Territory.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by Puma Biotechnology, Inc.

 

 

 

13.8.3.2

Working through their Alliance Managers, the Parties will use Commercially
Reasonable Efforts to develop and share marketing and promotional materials and
to generally share information regarding marketing and promotion of the
Products.

 

14

Dispute Resolution

 

 

14.1

Dispute Resolution; Escalation.  The Parties recognize that disputes as to
certain matters arising out of or in connection with this Agreement may arise
from time to time.  It is the objective of the Parties to establish procedures
to facilitate the resolution of disputes arising under this Agreement in an
expedited manner by mutual cooperation.  To accomplish this objective, any and
all disputes between the Parties arising out of or in connection with this
Agreement will first be referred to the JSC for resolution.  Should the JSC not
be able to reach agreement at a duly called meeting of the JSC within [***]
after the date on which the matter is referred to the JSC, then either Party may
refer such matter to the CEO of Pint and CEO of Puma (collectively, the “DR
Executives”) for resolution and the DR Executives will attempt to resolve the
matter in good faith.  If the DR Executives fail to resolve such matter within
[***] after the date on which the matter is referred to the DR Executives
(unless a longer period is agreed to by the Parties in writing), then either
Party may submit the dispute to the [***] for final resolution by binding
arbitration in accordance with Section 14.2.

 

 

14.2

Arbitration.   Except as set forth in this Section 14.2, each dispute,
difference, controversy or claim arising in connection with or related or
incidental to, or question occurring under, this Agreement or the subject matter
hereof will be referred to and finally resolved by arbitration in accordance
with the Rules of Arbitration (the “Rules”) of the [***], by an arbitral
tribunal composed of three (3) arbitrators, all of whom will have previous
judicial experience, with each Party appointing one (1) arbitrator and the third
arbitrator to be selected by mutual agreement of the two (2) arbitrators
appointed by the Parties.  The foregoing arbitration proceedings may be
commenced by either Party by notice to the other Party.  Unless otherwise agreed
by the Parties hereto, all such arbitration proceedings will be held in [***];
provided, however, that proceedings may be conducted by telephone conference
call with the consent of the Parties and the

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by Puma Biotechnology, Inc.

 

 

 

arbitrator(s).  All arbitration proceedings will be conducted in the English
language.  The arbitrator(s) will consider grants of equitable relief and orders
for specific performance as co-equal remedies along with awards of monetary
damages.  The arbitrator(s) will have no authority to award punitive
damages.  The allocation of expenses of the arbitration, including reasonable
attorney’s fees, will be [***].  The Parties hereby agree that the arbitrator(s)
has authority to issue rulings and orders regarding all procedural and
evidentiary matters that the arbitrator(s) deem reasonable and necessary with or
without petition therefore by the Parties as well as the final ruling and
judgment.  All rulings by the arbitrator(s) will be final.  Notwithstanding any
contrary provision of this Agreement, any Party may seek equitable measures of
protection in the form of attachment of assets or injunctive relief (including,
without limitation, specific performance and injunctive relief) in any matter
relating to the proprietary rights and interests of either Party from any court
of competent jurisdiction, pending a decision by the arbitral tribunal in
accordance with this Section 14.2.  The Parties hereby exclude any right of
appeal to any court on the merits of such matter.  The provisions of this
Section 14.2 may be enforced and judgment on the award (including without
limitation equitable remedies) granted in any arbitration hereunder may be
entered in any court having jurisdiction over the award or any of the Parties or
any of their respective assets.  Except to the extent necessary to confirm an
award or as may be required by Applicable Laws, neither a Party nor an
arbitrator may disclose the existence, content, or results of an arbitration
without the prior written consent of both Parties.  The Parties agree that, in
the event of a dispute over the nature or quality of performance under this
Agreement, neither Party may terminate this Agreement until final resolution of
the dispute through arbitration or other judicial determination.  Nothing in
this Section 14.2 will preclude either Party from seeking interim or provisional
relief from a court of competent jurisdiction, including a temporary restraining
order, preliminary injunction or other interim equitable relief, concerning a
dispute either prior to or during any arbitration if necessary to protect the
interests of such Party or to preserve the status quo pending the arbitration
proceeding.  Notwithstanding the Parties’ agreement to arbitrate, unless the
Parties agree in writing in any particular case, claims and disputes between the
Parties relating to or arising out of, or for which resolution depends in whole
or in part on a determination of the interpretation, scope, validity,
enforceability or infringement of, Intellectual Property Rights shall not be
subject to arbitration under this Agreement, and the Parties may pursue

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by Puma Biotechnology, Inc.

 

 

 

whatever rights and remedies may be available to them under law or equity,
including litigation in a court of competent jurisdiction, with respect to such
claims and disputes.

 

15

General Provisions

 

 

15.1

Assignment.  Neither Party may assign its rights and obligations under this
Agreement without the other Party’s prior written consent, except that: (a) Puma
may assign to a Third Party its rights to receive some or all of the Milestone
Payments and Royalties payable hereunder, provided that doing so does not
adversely affect in any material respect the payment or other obligations of
Pint hereunder; (b) each Party may assign its rights and obligations under this
Agreement to one or more of its Affiliates without the consent of the other
Party, provided that such assignment does not increase materially the other
Party’s payment obligations (including without limitation such other Party’s tax
payment obligations); and (c) either Party may assign this Agreement to the
successor entity in the event it undergoes a Change in Control.  As used herein,
“Change in Control” means the acquisition of a Party by a Third Party or the
sale of all or substantially all of its business to which this Agreement
relates.  The assigning Party shall provide the other Party with prompt written
notice of any such assignment.  Any permitted assignee pursuant to clauses (b)
and (c) above shall assume all obligations of its assignor under this Agreement,
and no permitted assignment shall relieve the assignor of liability for its
obligations hereunder.  Any attempted assignment in contravention of the
foregoing shall be void.

 

 

15.2

Severability.  Should one or more of the provisions of this Agreement become
void or unenforceable as a matter of law, then such provision will be
ineffective only to the extent of such invalidity or unenforceability, without
invalidating the remainder of this Agreement, and the Parties agree to
substitute a valid and enforceable provision therefor which, as nearly as
possible, achieves the desired economic effect and mutual understanding of the
Parties under this Agreement.

 

 

15.3

Governing Law; Exclusive Jurisdiction.  

 

 

15.3.1

This Agreement shall be governed by and construed under the laws in effect in
the State of New York, US, without giving effect to any

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by Puma Biotechnology, Inc.

 

 

 

conflicts of laws provision thereof or of any other jurisdiction that would
produce a contrary result.

 

 

15.3.2

The courts of the State of New York, US, shall have exclusive jurisdiction over
any action brought to enforce this Agreement, and each of the Parties hereto
irrevocably: (a) submits to such exclusive jurisdiction for such purpose; (b)
waives any objection which it may have at any time to the laying of venue of any
proceedings brought in such courts; (c) waives any claim that such proceedings
have been brought in an inconvenient forum, and (d) further waives the right to
object with respect to such proceedings that any such court does not have
jurisdiction over such Party.  Notwithstanding the foregoing, application may be
made to any court of competent jurisdiction with respect to the enforcement of
any judgment or award, or the pursuit of injunctive or other equitable relief
described in Article 14.

 

 

15.4

Force Majeure.  Except with respect to delays or non-performance caused by the
negligent or intentional act or omission of a Party, any delay or
non-performance by such Party (other than payment obligations under this
Agreement) will not be considered a breach of this Agreement to the extent such
delay or non-performance is caused by acts of God, natural disasters, acts of
the government or civil or military authority, fire, floods, epidemics,
quarantine, energy crises, war or riots or other similar cause outside of the
reasonable control of such Party (each, a “Force Majeure Event”), provided that
the Party affected by such Force Majeure Event will promptly begin or resume
performance as soon as reasonably practicable after the event has abated.  If
the Force Majeure Event prevents a Party from performing any of its obligations
under this Agreement for [***], then the other Party may terminate this
Agreement immediately upon written notice to the non-performing Party.

 

 

15.5

Waivers and Amendments.  The failure of any Party to assert a right hereunder or
to insist upon compliance with any term or condition of this Agreement shall not
constitute a waiver of that right or excuse a similar subsequent failure to
perform any such term or condition by the other Party.  No waiver shall be
effective unless it has been given in writing and signed by the Party giving
such waiver.  No provision of this Agreement may be

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by Puma Biotechnology, Inc.

 

 

 

amended or modified other than by a written document signed by authorized
representatives of each Party.  

 

 

15.6

Relationship of the Parties.  Nothing contained in this Agreement shall be
deemed to constitute a partnership, joint venture, or legal entity of any type
between Puma and Pint, or to constitute one Party as the agent of the
other.  Moreover, each Party agrees not to construe this Agreement, or any of
the transactions contemplated hereby, as a partnership for any tax
purposes.  Each Party shall act solely as an independent contractor, and nothing
in this Agreement shall be construed to give any Party the power or authority to
act for, bind, or commit the other Party.

 

 

15.7

Successors and Assigns.  This Agreement shall be binding upon and inure to the
benefit of the Parties hereto and their respective successors and permitted
assigns.

 

 

15.8

Notices.  All notices, consents, waivers, and other communications under this
Agreement must be in writing and will be deemed to have been duly given when:
(a) delivered by hand (with written confirmation of receipt), (b) sent by fax
(with written confirmation of receipt), provided that a copy is sent by an
internationally recognized overnight delivery service (receipt requested), or
(c) when received by the addressee, if sent by an internationally recognized
overnight delivery service (receipt requested), in each case to the appropriate
addresses and fax numbers set forth below (or to such other addresses and fax
numbers as a Party may designate by written notice):

 

If to Puma:

Puma Biotechnology, Inc.

10880 Wilshire Blvd

Suite 2150

Los Angeles, CA 90024

Fax: [***]

Attention:  [***]

 

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by Puma Biotechnology, Inc.

 

 

With copies to:

Latham & Watkins

650 Town Center Drive

20th Floor

Costa Mesa CA 92626-1925

Fax:  [***]

Attention:  [***]

 

Latham & Watkins

140 Scott Drive

Menlo Park CA 94025-1008

Fax: [***]

Attention: [***]

 

If to Pint:

Pint Pharma GmbH

Wipplingerstrasse 34 Top 112 – 119

Vienna- Austria

Attention: [***]

Email: [***]

Telephone: [***]

Fax: [***]

 

With copies to:

 

Legal Department

Pint Pharma GmbH

Wipplingerstrasse 34 Top 112 – 119

Vienna- Austria

Email: [***]

Telephone: [***]

Fax: [***]

 

Barker Davis

10 Greene Street

Providence, RI 02903

Telephone: [***]

Fax: [***]

Email: [***]

Attention:  [***]

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by Puma Biotechnology, Inc.

 

 

 

 

15.9

Further Assurances.  Pint and Puma hereby covenant and agree without the
necessity of any further consideration, to execute, acknowledge and deliver any
and all such other documents and take any such other action as may be reasonably
necessary or appropriate to carry out the intent and purposes of this Agreement.

 

 

15.10

No Third Party Beneficiary Rights.  This Agreement is not intended to and shall
not be construed to give any Third Party any interest or rights (including,
without limitation, any third party beneficiary rights) with respect to or in
connection with any agreement or provision contained herein or contemplated
hereby.

 

 

15.11

Entire Agreement; Confidentiality Agreement.

 

 

15.11.1

This Agreement, together with its Exhibits and Schedules, sets forth the entire
agreement and understanding of the Parties as to the subject matter hereof and
supersedes all proposals, oral or written, and all other prior communications
between the Parties with respect to such subject matter, including, without
limitation, that certain Confidentiality Agreement by and between the Parties,
dated as of January 24, 2017 (the “CDA”).  The Parties acknowledge and agree
that, as of the Effective Date, all Confidential Information (as defined in the
CDA) disclosed by a Party pursuant to the CDA shall be considered such Party’s
Confidential Information and subject to the terms set forth in this Agreement.

  

 

15.11.2

In the event of any conflict between a material provision of this Agreement and
any Exhibit or Schedule hereto, the Agreement shall control.

 

 

15.12

Counterparts; Facsimile Signatures.  This Agreement may be executed in two or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Signatures provided by
facsimile transmission or in Adobe™ Portable Document Format (PDF) sent by
electronic mail will be deemed to be original signatures.

 

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by Puma Biotechnology, Inc.

 

 

 

15.13

Cumulative Remedies.  Unless otherwise expressly set forth herein, no remedy
referred to in this Agreement is intended to be exclusive, but each shall be
cumulative and in addition to any other remedy referred to in this Agreement or
otherwise available under applicable law.

 

 

15.14

Waiver of Rule of Construction.  Each Party has had the opportunity to consult
with counsel in connection with the review, drafting and negotiation of this
Agreement.  Accordingly, any rule of construction that any ambiguity in this
Agreement shall be construed against the drafting Party shall not apply.

 

 

15.15

Construction. For purposes of this Agreement: (a) words in the singular shall be
held to include the plural and vice versa as the context requires; (b) the words
"including" and "include" shall mean "including, without limitation," unless
otherwise specified; (c) the terms "hereof," "herein," "herewith," and
"hereunder," and words of similar import shall, unless otherwise stated, be
construed to refer to this Agreement as a whole and not to any particular
provision of this Agreement; and (d) all references to "Section", "Schedule" and
"Exhibit," unless otherwise specified, are intended to refer to a Section,
Schedule or Exhibit of or to this Agreement.

 

 

15.16

Export Control. This Agreement is made subject to any restrictions concerning
the export of products or technical information from the U.S. or other countries
which may be imposed upon or related to the Parties from time to time (“Export
Control Laws”).  Each Party agrees that it will not export, directly or
indirectly, any technical information acquired from the other Party under this
Agreement or any products using such technical information to a location or in a
manner that at the time of export requires an export license or other
governmental approval, without first obtaining the written consent to do so from
the appropriate agency or other Governmental Authority.

 

(Signatures appear on following page.)




 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by Puma Biotechnology, Inc.

 

 

IN WITNESS WHEREOF, the Parties intending to be bound have caused this Agreement
to be executed by their duly authorized representatives as of the Effective
Date.

 

 

Puma Biotechnology, Inc

 

___/s/ Alan Auerbach_____________________________________

By

Name: Alan Auerbach  

Title: CEO/President

 

 

Pint Pharma International SA

 

____/s/ David R. Munoz____________________________________

By

Name:  David R. Munoz

Title: CEO




 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by Puma Biotechnology, Inc.

 

 

Schedule 2.10

 

Other Compounds

 

[***]

]




 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by Puma Biotechnology, Inc.

 

 

Exhibit 3.4.1

 

Technology Transfer Plan

 

To be mutually agreed by Parties and added within [***].

 


 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by Puma Biotechnology, Inc.

 

 

Exhibit 4.3

 

Regulatory Approval Plan

 

The Provisions of the Regulatory Approval Plan regarding the Required Documents
are complete and effective as provided below.  The remainder of the Regulatory
Approval Plan will be added within [***].  Pint will draft the remainder of the
Plan, for approval by Puma, not to be unreasonably withheld or delayed.

 

The following Required Documents must to be provided by Puma to Pint on or
before the Required Document Deadline (except as expressly provided below), for
use by Pint in obtaining Regulatory Approvals, including Marketing
Authorizations, for Nerlynx in the Initial Indication in each of the following
countries: [***].

 

All Required Documents will be delivered in the form Pint reasonably determines
is appropriate for obtaining Regulatory Approval, including Marketing
Authorization, for Nerlynx in the Initial Indication in each of the seven
countries.

 

[***]

 

In addition, Puma agrees to use Commercially Reasonable Efforts to provide to
Pint any additional documents that the Parties reasonably agree in good faith
are required by any Regulatory Authority in any of the seven countries, (with
Puma having reasonable time, not to exceed [***] from notice from Pint that such
documents are required, to obtain such additional documents); provided that such
additional documents shall not be deemed to be Required Documents
hereunder.  Examples of such additional documents might include:

 

[***]




 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by Puma Biotechnology, Inc.

 

 

Exhibit 4.7

Data Base Plan

 

To be added within [***].  Pint to draft, Puma to review and approve, such
approval not to be unreasonably withheld or delayed.

 

 




 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by Puma Biotechnology, Inc.

 

 

Exhibit 5.2

 

Supply Agreement Terms

 

1

Packaging and Labeling.

 

 

1.1

Puma will supply each Product with labels and packaging as specified by Pint,
provided that Puma shall not be obligated to supply more than [***] distinct
labelling and packaging configurations unless Puma otherwise agrees, in its sole
discretion.  

 

 

1.2

Pint will specify secondary packaging as required by each applicable
authority.  

 

 

1.3

Product will be delivered by Puma to Pint on a “release for supply” basis for
export by Pint or its designee to markets in the Territory.

 

 

1.4

Subject to the foregoing, Puma will supply the Product to Pint in [***] form,
including [***].

 

 

1.5

Any Product supplied for named patient or similar sales will be supplied with
[***] labelling.

 

2

Samples for regulatory purposes (including any testing required for regulatory
purposes).

 

 

2.1

Reasonable quantities to be supplied [***].

 

3

Forecasts and Orders. [***]

 

4

Batch size.  Products ordered for commercial sales to be ordered in batches of
at least [to be added by agreement of the Parties in definitive Supply
Agreement] units.  [***]

 

5

Lead times for Product orders.

 

 

5.1

For NPP sales: to be supplied on approximately on [***] notice.

 

 

5.2

For Commercial Sales: [to be added by agreement of the Parties in definitive
Supply Agreement; may vary based on whether new packaging or labelling is
required]

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by Puma Biotechnology, Inc.

 

 

 

 

5.3

Time for Puma to confirm commercial orders after Pint has placed a PO: [***]

 

6

Shelf life on Delivery: at least [***].

 

7

Delivery. Deliveries will be [***] (Incoterms 2010) at [***] and title and risk
of loss will pass to Pint upon [***].

 

8

Purchase Price.  Transfer price will be all inclusive, including payment for all
labor, labelling, packaging, Product and any other costs. The transfer price
will be Puma’s per unit allocable cost of goods sold for the Product plus an
additional [***] thereof, as more fully defined in Supply Agreement.

 

9

Payment Terms: [***] from delivery

 

10

Country of Origin: [***]

 

11

Production Allocation.    Puma shall allocate its production capacity for the
production of Product to be supplied to Pint on a basis that [***]




 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by Puma Biotechnology, Inc.

 

 

Schedule 9.2.15

 

All Puma Patents Rights existing as of the Effective Date in the United States
and the Territory, indicating in the case of each Puma Patent Right the source
of Puma’s Control over such Puma Patent Right

 

To be added by Puma within [***]

 

 

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 